--------------------------------------------------------------------------------

Exhibit 10.1



Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


LEASE AGREEMENT


BY AND BETWEEN


CEDAR BROOK 12 CORPORATE CENTER, L.P.


AND


ROCKET PHARMACEUTICALS, INC.


9 Cedar Brook Drive
Cranbury, New Jersey


i

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

Contents


1. LEASED PREMISES
1
2. TERM OF LEASE
2
3. CONSTRUCTION OF THE TENANT IMPROVEMENTS IN INITIAL PREMISES
2
4. RENT
9

5. PARKING AND USE OF EXTERIOR AREA
11
6. USE
11
7. REPAIRS AND MAINTENANCE
12
8. COMMON AREA EXPENSES, TAXES AND INSURANCE
14
9. SIGNS
17
10. ASSIGNMENT AND SUBLETTING
17
11. FIRE AND CASUALTY
19

14. DEFAULT BY TENANT
27
15. DAMAGES
30
16. NOTICES
32
17. NON-WAIVER BY LANDLORD
33
18. ALTERATIONS
34
19. NON-LIABILITY OF LANDLORD
35
20. RESERVATION OF EASEMENT
35
21. STATEMENT OF ACCEPTANCE
35
22. FORCE MAJEURE
36
23. STATEMENT BY TENANT
36
24. CONDEMNATION
36
25. LANDLORD'S RIGHTS
37
26. QUIET ENJOYMENT
37
27. SURRENDER OF PREMISES; HOLDOVER
38
28. INDEMNITY
38

29. BIND AND CONSTRUE CLAUSE
39

30. INCLUSIONS
39

31. DEFINITION OF TERM "LANDLORD"
40
32. COVENANTS OF FURTHER ASSURANCES
40
33. COVENANT AGAINST LIENS; WAIVER OF LANDLORD LIEN
40
34. SUBORDINATION
41



ii

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

35. EXCULPATION OF LANDLORD
42
36. NET RENT
42
37. SECURITY
43
38. BROKERAGE
43
39. LATE CHARGES
44
40. PRESS RELEASES
44
41. WAIVER OF JURY TRIAL
44
42. LAWS OF NEW JERSEY
44
43. RENEWAL
44
44. TERMINATION OF EXISTING LEASE.
45
45. TENANT REPRESENTATION
45
46.  LANDLORD INDEMNIFICATION.
46



iii

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

This LEASE, made as of August 14, 2018 (“Effective Date”), between Cedar Brook
12 Corporate Center, L.P., 4A Cedar Brook Drive., Cranbury, New Jersey 08512
(“Landlord"), and Rocket Pharmaceuticals, Inc., 350 Fifth Avenue, Suite 7530,
New York, NY 10118  ("Tenant").


RECITALS:


WHEREAS, Landlord intends to lease to Tenant the Leased Premises, as described
in Section 1.1. below, located in the building located at 9 Cedar Brook Drive,
Cranbury, New Jersey, 08512 ("Building") * * * as shown on the site plan
attached hereto as Exhibit A (the “Property), and constituting a portion of the
office/industrial park known as Cedar Brook Corporate Center ("Office Park");
and


WHEREAS, the parties hereto wish to mutually define their rights, duties and
obligations in connection with the Lease.


NOW THEREFORE, in consideration of the promises set forth herein, Landlord
leases unto Tenant and Tenant leases from Landlord the leased premises described
in Paragraph 1, and Landlord and Tenant do hereby mutually covenant and agree as
follows:


1.        LEASED PREMISES
1.1      The leased premises shall consist of 42,000 rentable square feet of * *
* space, located on the first floor of the Building and 20,000 rentable square
feet of space on the second floor of the Building, along with a minimum of
10,000 rentable square feet of basement space (collectively, the "Initial
Premises"), together with an additional 20,000 rentable square feet of space on
the first floor of the Building (the “Additional Premises”, together with the
“Initial Premises”, the “Leased Premises”), identified and shown on the floor
plans attached hereto as Exhibit B.  The Leased Premises is measured from
outside of exterior walls to outside of exterior walls or centerline of demising
walls, if any, and shall include all fixtures and equipment that currently exist
or are to be installed in and attached to the Leased Premises by the Landlord or
the Tenant for the use of the Tenant.  Tenant shall also have the exclusive use
to all parking spaces on the Property, as shown on the attached Exhibit A,
exclusive use to all areas of the Property on which equipment servicing the
Leased Premises are currently or hereafter located, and the nonexclusive to use
all of the other common areas within the Property.  Landlord reserves the right
to lease to another entity the remaining 50% of the basement provided that
Landlord, at its sole cost and expense, provides a separate, secure access to
the Tenant’s portion of the basement and a dividing wall between the Leased
Premises and remainder of the basement.  If Tenant at any time during the Term
occupies sixty-seven (67%) percent of the basement, it shall be required to pay
rent for the entire basement.  Tenant shall also have the right to use all
common areas (“Common Areas”) defined as those areas and facilities of the
Office Park which are available for the use of tenants within the buildings in
the Office Park, including parking areas, pedestrian walkways, sidewalks and
landscaped areas within the Office Park. Tenant may use all Common Areas only
for their intended purposes.  Landlord shall have exclusive control of all
Common Areas at all times and may make such changes to the Common Areas as
Landlord deems appropriate, provided that Landlord shall provide advance notice
to the Tenant of any planned changes and shall use commercially reasonable
efforts to minimize disruption of Tenant’s access to and use and occupancy of
the Leased Premises and any material changes to the Property shall not be made
without Tenant’s prior, written consent.



1

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

2.        TERM OF LEASE
2.1      The term of the Lease (“Term”) shall be fifteen (15) years, to commence
on the Commencement Date as hereinafter defined, and to end on the day before
the fifteenth (15th)  anniversary of the Commencement Date (“Expiration Date”). 
The term "Commencement Date" shall mean the first day of the next succeeding
month following Substantial Completion (as defined hereafter). The Commencement
Date is projected to be June 1, 2019 (“Estimated Commencement Date”).


3.        CONSTRUCTION OF THE TENANT IMPROVEMENTS IN INITIAL PREMISES
3.1      (a)     The Landlord shall provide all necessary labor and materials
and perform any and all of the work required for construction of the Tenant's *
* * facilities, including machinery, fixtures and equipment to be constructed
and other improvements to be installed by Landlord in the Initial Premises in
order to prepare the Initial Premises for Tenant's occupancy, including wiring
for Tenant’s data and telecommunications systems within the walls of the portion
of the Leased Premises used for office and laboratory space, and all other
improvements to be installed above the ceiling, within the walls and under the
floor (the "Tenant Improvements"), all as shown on the construction drawings and
specifications to be prepared by an architect and engineer selected by Tenant
and approved by Landlord, which approval shall not be unreasonably withheld
(“Plans”), subject to the terms and conditions of this Section 3.   Tenant’s
architect/engineer shall deliver complete Plans to Landlord no later than 
December 1, 2018  (“Plans Delivery Date”).  Delivery of the Plans at a date
later than the Plans Delivery Date shall not delay Tenant’s obligation to pay
Rent beyond the Estimated Commencement Date, unless the delay is directly caused
by the Landlord, Landlord’s employees, agents or any combination thereof. If
Landlord, or its employees and/or agents is the cause of a delay in the
Commencement Date, Tenant’s obligation to pay rent shall be delayed by one day
for each day of Landlord’s delay.  In addition, if Substantial Completion of
Tenant Improvements in the Initial Premises does not occur by July 1, 2019 (the
“Outside Commencement Date”) because of the action or inaction, of Landlord or
its employees, contractors and/or agents, then upon the Commencement Date,
Tenant shall be entitled to an abatement of rent of two days for each day after
the Outside Commencement Date that the Commencement Date is delayed.   Tenant's
designated representative for all work pertaining to the Tenant Improvements
shall be  * * *  ("Representative").  Landlord shall supervise and direct the
construction of Tenant Improvements using Landlord's best skill and attention,
and Landlord shall be solely responsible for all construction means, methods,
techniques, sequences, and procedures and for coordinating all portions of the
work on the Tenant Improvements in accordance with the Plans.   Landlord
warrants to the Tenant that all materials and equipment incorporated into the
existing Leased Premises will be new unless otherwise specified or approved by
Tenant, and that all work on the Tenant Improvements will be of good quality,
free from known faults and defects (provided that Landlord shall remain
responsible to remedy any construction defects which are discovered after the
Commencement Date as provided in Section 7.1), and in substantial conformity
with the Plans, provided any change in the construction from that shown on the
Plans which impacts Tenant’s business operations or any substitution of
materials from that shown on the Plans shall only be made with Tenant’s prior
written approval.


2

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(b)      Tenant shall be responsible for all items listed on the attached
Schedule 3.1 (“Tenant Work”).  With respect to Tenant Work, Tenant shall (i)
coordinate the performance of Tenant Work so as to minimize interference with
work being performed by Landlord; (ii) use non-union labor, and (iii) provide
evidence that Tenant’s contractors have appropriate insurance.  Any delay in
Landlord’s ability to perform Landlord Work or Tenant Improvements, which delays
Landlord’s ability to achieve Substantial Completion and is caused solely by
performance of Tenant Work shall not delay the Commencement Date by the duration
of the delay caused by the performance of Tenant Work.


(c)      Tenant shall have the right to place mechanical and other equipment on
the roof of the Building, provided the equipment is located within the roof
screens.  Tenant shall also have the right to request that Landlord install an
emergency generator at Tenant’s cost at a location mutually agreeable to the
parties, which will be located on the Property, but may be located outside of
the Leased Premises.  Landlord will assist Tenant, if required, in obtaining any
governmental approvals necessary for the installation of the generator.


3.2      (a)      Landlord shall complete the construction of Tenant
Improvements in a good and workmanlike manner and in substantial accordance with
the Plans, provided Landlord shall not make any modifications to the
construction from that shown on the Plans which would impact Tenant’s operations
without Tenant’s prior written consent.  The Plans shall be in sufficient detail
to permit Landlord to apply for a building permit for the Tenant Improvements
(which Landlord shall promptly do), and to prepare a construction budget for the
construction of the Tenant Improvements ("Initial Construction Budget").   The
Initial Construction Budget shall set forth the lump sum amount payable by
Tenant to Landlord for the construction of the Tenant Improvements (“Hard
Construction Cost”).  The Initial Construction Budget shall also include
Landlord's standard mark-up of * * * of the Hard Construction Costs for general
conditions, * * * of the Hard Construction Costs for overhead, and * * * of the
Hard Construction Costs for profit.  The only exclusion from the the Initial
Construction Budget  shall be the actual fees charged by the Township of
Cranbury for construction permits and certificates of occupancy, which will not
be determined by the municipality until after the Landlord applies for the
construction permits and certificates of occupany and shall be paid by Tenant as
set forth hereafter. Within fifteen (15) days of receipt of Plans, Landlord
shall prepare and submit the Initial Construction Budget to Tenant for its
approval.   Tenant, if so desires, and within this same fifteen day period, may
obtain additional bids for the construction of Tenant Improvements from
contractors, construction estimators and/or construction managers experienced *
* * the New York/New Jersey region.  Bids or estimates from all parties shall be
opened no later than the end of this fifteen (15) day period, at the same time
in the presence of both the Tenant and Landlord, at Landlord’s office and at a
time mutually acceptable to the parties.  All bids shall be revised, if
necessary, to ensure that the bids include all items necessary to complete
construction of Tenant Improvements.  If the Landlord’s Initial Construction
Budget, including all markups for overhead, profit and general conditions, is
not the lowest estimate, Landlord shall be provided with sufficient backup to
determine whether the Tenant’s bid includes all items contained in Landlord’s
Initial Construction Budget and Landlord shall have an opportunity to adjust its
bid.    In addition, if the bid submitted on behalf of Tenant contains items
that are not included in Landlord’s Initial Constructon Budget, Landlord shall
revise its proposed budget to include such items at Tenant’s request.  If, after
finalizing the bids, the Landlord’s Initial Construction Budget, compared to
Tenant’s bid is the low bid, Landlord shall immediately commence construction of
Tenant Improvements.  If, after review and any revisions to the bids, the
Landlord’s Initial Construction Budget is still higher than other bid submitted,
then Landlord shall either cede the construction to the Tenant’s general
contractor or agree to perform the work at the lowest bid.  Once finalized and
approved by the parties, the budget shall be deemed the “Construction Budget”. 
Landlord shall not be obligated to order any equipment or commence work until
Tenant has approved the Construction Budget.  A complete set of the agreed upon
Plans, and the agreed upon Construction Budget, shall be initialed by, and
distributed to Landlord and Tenant.


3

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(b)      Neither the Construction Budget nor the Plans shall be changed or
altered in any way except by change order approved in writing by Landlord and
Tenant, which change order shall include any increased price as a result of the
change in the Plans ("Change Order").   All Change Orders shall be valid and
binding upon Landlord and Tenant only if authorized by written Change Order
signed prior to commencement of the work on the portion of Tenant Improvements
reflected in the Change Order.  In the event a Change Order is submitted to
Tenant and is not approved by Tenant within sufficient time for Landlord to
implement the change to Tenant’s Improvements, provided Tenant shall be given a
minimum of five (5) business days to approve the Change Order, work on the
Tenant Improvements shall continue as if the Change Order had never been
requested unless if despite the fact that the the Change Order will cause a
delay, Tenant authorizes the Change Order, then Landlord will make the change
provided Tenant agrees that any delay in reviewing and approving the Change
Order shall not delay the Commencment Date and Tenant’s obligation to pay Rent. 
The cost or credit to the Tenant due to any Change Order shall be determined per
the terms of such Change Order. In the event the Change Order increases the cost
set forth in the Construction Budget, then the amount shall be added to the
Construction Budget and paid in accordance with payment by Tenant of the cost of
Tenant’s Improvements, as outlined below.  The Landlord shall only have the
right to substitute materials and equipment required by the Plans, provided said
substitutions conform with applicable building codes, meet specifications and
are the subject of a Change Order which is approved by Tenant.  Each and every
Change Order shall state whether the change will entail a delay in the date of
Substantial Completion.  Any Change Order requested by Tenant to the extent that
it is the sole cause of a delay in the date of Substantial Completion shall not
delay the date for the Commencement Date.  However, any Change Order requested
by Landlord, to the extent that it is the sole cause of a delay of the date of
Substantial Completion, shall delay the Commencement Date on a day for day
basis.


4

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

3.3      (a)      The Landlord may secure and advance payment for the
construction permits necessary for the proper execution and completion of the
Tenant Improvements.  Tenant shall pay such amounts to Landlord not later than
30 days after receipt of an invoice therefor.  Landlord shall obtain a temporary
or permanent certificate of cccupancy or certificate of acceptance (collectively
referred to as the “CO”) after the Tenant Improvements have been Substantially
Completed, as hereafter defined, which permits Tenant to occupy and operate its
business within the Leased Premises.  If a temporary CO is issued, Landlord
shall perform any work necessary to obtain a permanent CO as soon as
practicable, but no later than the date that any temporary CO would expire. 
Landlord shall not, however, be responsible for securing any environmental or
operating permits or certifications that are required in order for Tenant to
conduct its business.  However, to the extent necessary and requested by Tenant,
Landlord shall assist Tenant in securing any environmental or operating permits
or certifications that are required in order for Tenant to actually conduct its
business at no additional cost to the Landlord.


(b)      After Substantial Completion of Tenant Improvements, Tenant shall
obtain “as built” Plans at its cost and shall provide Landlord with one
reproducible set of the Plans.  Landlord will also be provided with a current
pdf containing the Plans at no cost to Landlord.  Tenant hereby consents to
Landlord’s use of Tenant’s Plans, solely in connection with the Leased Premises
and subject to any rights retained by the Architect and Tenant. Tenant also
agrees to make commercially reasonable efforts to contract with the Architect to
provide Landlord with a CAD disk or disks containing the Plans, at no cost to
the Landlord, upon Landlord’s written request upon Substantial Completion of
Tenant’s and Landlord’s Improvements and  receipt of the CO, and shall further
make commercially reasonable effort to obtain consent from the Architect for
Landlord’s use of the Plans, provided there is no additional cost to Tenant. 
Architect shall have no obligation to provide further services to Landlord
unless and until an agreement mutually acceptable to Architect and Landlord with
respect to compensation for such future services is executed by the parties,
which Agreement shall not include any any unpaid work performed on behalf of
Tenant.


5

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

3.4      (a)      Landlord shall provide Tenant with the following improvements
to the Leased Premises and Common Areas, at Landlord’s sole cost and expense no
later than Substantial Completion of Tenant Improvements (“Landlord’s Work”):



 
I.
Finish parking lot with stripes, stenciled visitor & handicap parking with
lighting as approved by local governing authorities and repair any defects in
parking lot so that it is in new condition.;





II.
Provide 4000 amp PSEG transformer capacity to Building;





III.
Install Building main switchgear;





IV.
Install fire service to Building with sufficient flow and pressure to support
the facility design of ordinary hazard, group 2 occupancy;





V.
Underground sewer main to the point of connection with the Building;





VI.
Water service to Building to the point of connection with the Building;





VII.
Natural gas capacity to the point of connection with the Building;





VIII.
Exterior Building doors and windows in good working order and all portions of
the Building, including windows, doors, roof, basement, and any other building
penetration or system not associated with Tenant Improvements to be free of
leaks;





IX.
Install fire sprinkler flow monitoring valves;





X.
Five inch concrete slab in single story area with fiber reinforcement.  (Any
additional work required to the slab beyond this scope shall be at an added cost
to Tenant);



6

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


XI.
Installation of generator pad at a location designated by Tenant based upon
Building layout, and reasonably acceptable to Landlord;





XII.
Installation of pad in parking lot for trash and recycling staging/pickup and
relevant access thereto in the location approved by the Township of Cranbury and
as shown on the site plan attached as Exhibit A;





XIII.
Installation of an elevator in the two-story section of the Building, which is
accessed in the lobby on the first floor and which also accesses the basement;





XIV.
It is the understanding of the parties that any improvements required to be
constructed outside of the Leased Premises except if serving Tenant’s specific
business operations rather than the general operation within the Building, shall
be constructed by Landlord at its expense, regardless of whether specifically
listed herein.  The cost of any additional work in the Building required beyond
this scope shall be the responsibility of the Tenant.



The entire cost of the construction of Tenant Improvements as contained in the
Construction Budget shall be Tenant’s obligation (“Tenant’s Cost Share”).  Not
later than thirty (30) days after approval of the Construction Budget, Tenant
shall promptly pay to Landlord a sum equal to 20% of Tenant's Cost Share. 
Thereafter, Tenant will be invoiced on a monthly basis for the work performed
during the previous thirty-day period, which invoices shall be paid by Tenant no
later than thirty (30) days of receipt. Upon Tenant’s request, Landlord shall
provide evidence to Tenant that all contractors and/or vendors have been paid
for work performed to date and funded by Tenant.  Upon Substantial Completion of
Tenant Improvements and Landlord’s Work, Tenant shall pay to Landlord a sum
equal to the remaining balance of Tenant's Cost Share no later than thirty (30)
days after Tenant’s receipt of notice of the final amount of Tenant’s Cost
Share.  In the event Tenant fails to pay to Landlord, upon approval of the
Construction Budget, a sum equal to 20% of Tenant's Cost Share, Landlord shall
not be obligated to commence work on the Tenant Improvements for the Leased
Premises.  In the event that Tenant fails to make subsequent payments in
accordance with the terms of this Lease, Landlord shall not be obligated to
continue the work. Such failure to pay shall constitute a default under this
Lease, but shall not delay the Commencement Date of this Lease for any period
the Tenant’s Share remains unpaid.  In the event that Tenant fails to pay to
Landlord, upon Substantial Completion of the Tenant Improvements and Landlord’s
Work, a sum equal to the remaining Tenant’s Cost Share, such failure shall
constitute a default under this Lease; and Tenant shall not be permitted to
occupy the Leased Premises; and Tenant shall commence payment of all Rent; and
Landlord shall be entitled to all rights and remedies available hereunder, at
law or in equity, which rights shall be cumulative.  All sums so owing to
Landlord shall constitute Additional Rent and shall be subject to the imposition
of late charges as provided in this Lease.  All payments of Tenant’s Cost Share
shall be made no later than thirty (30) days after receipt of notice from
Landlord of the amount due.


7

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(b)      Except for extensions of time for delays, extensions of the
Commencement Date and payment of Rent and rent abatements as provided herein, no
payment or allowance of any kind shall be claimed by Tenant, or made by Landlord
as compensation for damages on account of any delay in the Substantial
Completion of the Tenant Improvements and Landlord’s Work, unless the delay is
not a result of Tenant’s delay and is a delay instead caused by Landlord, its
contractors, employees and/or agents and is avoidable (not caused by force
majeure).


3.5      During construction of Tenant Improvements, a representative of Tenant
and Landlord shall inspect the site and progress of the work on a schedule to be
mutually agreed upon by the parties.


3.6      The Tenant Improvements shall be commenced after approval of the Plans
and Construction Budget and receipt by Landlord from the governmental entities
having jurisdiction therefor, all permits necessary to commence construction. 
Substantial Completion shall be achieved on or about the date set forth in
Section 2.1, but no later than the Outside Commencement Date.  As used herein
the term "Substantial Completion" shall mean that the Tenant Improvements and
Landlord Work have been completed in substantial conformity with the Plans,
provided any changes in construction which impact Tenant’s business operations
or any substitution of materials from those shown on the Plans shall be approved
by Tenant, and a CO has been issued permitting Tenant to use and occupy the
Leased Premises, even though minor details, adjustments or punch list items that
do not materially impair Tenant's use and enjoyment of the Leased Premises may
not have been finally completed, but which work Landlord shall diligently pursue
to final completion. Any delay in Landlord’s ability to perform Landlord Work or
Tenant Improvements, which delays Landlord’s ability to achieve Substantial
Completion and is caused solely by performance of Tenant Work shall not delay
the Commencement Date by the duration of the delay caused by the performance of
Tenant Work. Tenant shall have the right to provide a punch list of incomplete
items (“Punchlist”) to Landlord within forty-five (45) days after issuance of
the CO, and Landlord shall complete all items on the Punchlist as soon as
reasonably practicable thereafter.  Tenant shall allow Landlord and its
contractors to enter the Leased Premises during normal working hours and upon
reasonable advance notice after issuance of the CO to complete remaining minor
work and Punchlist items.  Upon Tenant’s request, Landlord or its agents shall
be accompanied by a representative of Tenant.  Notwithstanding anything
contained herein, Landlord shall not be permitted to enter any portion(s) of the
Leased Premises if Legal Requirements prohibit Landlord’s access to such portion
of the Leased Premises due to confidentiality restrictions.  Landlord agrees
that its employees, representatives or agents shall not enter any sterile areas
within the Leased Premises without following the procedures outlined by Tenant
for access to these areas.  It is agreed that for the purpose of this Lease,
wherever and whenever the term Substantial Completion is used, it shall not
include items of maintenance or service or items on the Punchlist.  If the date
of Substantial Completion occurs on a day other than the first day of a month,
rent from such day until the first day of the following month shall be prorated
(at a rate of 1/365 of the annual rent per day).  During said period of partial
monthly occupancy, all other terms and conditions of this Lease shall apply.


8

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

3.7.     CONSTRUCTION IN ADDITIONAL PREMISES
The parties acknowledge that Tenant intends to construct improvements to the
Additonal Premises after the Commencement Date.  Prior to commencing
construction of improvements in the Additional Premises (“Additional
Construction”), Tenant shall deliver plans and specifications to Landlord.  The
provisions of Section 3.2(a) and (b) and 3.3(a) and (b) shall be applicable to
construction of the Additional Premises.  If Landlord constructs the Additional
Premises, Landlord shall supervise and direct the construction of Tenant
Improvements using Landlord's best skill and attention, and Landlord shall be
solely responsible for all construction means, methods, techniques, sequences,
and procedures and for coordinating all portions of the work on the Tenant
Improvements in accordance with the plans for the Additional Premises.  
Landlord warrants to the Tenant that all materials and equipment incorporated
into the Leased Premises will be new unless otherwise specified or approved by
Tenant, and that all work on the Tenant Improvements will be of good quality,
free from known faults and defects (provided that Landlord shall remain
responsible to remedy any construction defects which are discovered after the
Commencement Date as provided in Section 7.1), and in substantial conformity
with the Plans, provided any change in the construction from that shown on the
plans which impacts Tenant’s business operations or any substitution of
materials from those shown on the Plans shall only be made with Tenant’s prior
written approval.  If Landlord is not retained to complete the Additional
Construction, then Tenant shall comply with the following: (i) not less than 10
business days prior to commencing the Additional Construction, Tenant shall
deliver to Landlord final plans, specifications and necessary permits for the
Additional Construction, together with certificates evidencing that Tenant’s
contractors and subcontractors have adequate insurance coverage naming Landlord,
and any other associated or affiliated entity as their interests may appear as
additional insureds, (ii) Tenant shall obtain Landlord’s prior written approval
of any contractor or subcontractor which consent shall not be unreasonably
withheld, (iii) the Additional Construction shall be constructed with new
materials, in a good and workmanlike manner, and in compliance with all Legal
Requirements and the plans and specifications delivered to, and approved by
Landlord.  If Landlord is not the contractor, Tenant shall provide Landlord with
as-built plans, in both CAD and PDF format, along with back-up disks, upon
completion of the work. All Additional Construction attached to the
Building shall become part of the realty immediately upon installation and,
except for imnprovements which Landlord requires Tenant to remove pursuant to
this Lease, shall be surrendered with the Leased Premises without payment by
Landlord.


4.         RENT
4.1       Tenant shall pay, as rent for the Leased Premises, the following:


(a)      During the first year of the Term, an annual base rent for the Initial
Leased Premises, excluding the basement, of $13.00 per square foot, for an
aggregate annual base rent of $806,000.00 (“Base Rent”), payable monthly in the
sum of $67,166.67 (“Initial Premises Base Rent”). In addition, during the first
through the fifth year of the Term, Tenant shall pay an annual base rent of
$6.00 per square foot for basement space for annual base rent of $60,000.00
(“Base Basement Rent”) based upon an occupancy of 10,000 square feet, payable
monthly in the sum of $5,000.00.


9

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(b)      Commencing on the first anniversary of the Lease Commencement date, and
on every anniversary date of the Term thereafter, the Initial Premises Base Rent
shall be increased by 3%.   Commencing on the sixth anniversary of the Lease
Commencement Date, and on every anniversary date of the Term thereafter, Tenant
shall pay Base Basement Rent, based upon an escalation from the Commencement
Date at the rate of 3% per year.  For avoidance of doubt, annual Base Basement
Rent during the sixth Lease year shall be $6.96 per square foot.   Thereafter
the Base Rent shall continue to escalate as contained in Section 4.1(b).


(c)      Commencing upon the earlier of (i) thirty (30) months from the
Effective Date or (ii) the issuance of a CO for the Additional Premises, Tenant
shall pay an annual base rent of $13.00 per square foot escalated from the
Commencement Date for the Initial Premises, at the rate of 3% per year.  For
avoidance of doubt, upon the commencement of rent for the Additional Premises,
the Base Rent therefor shall be at the same rate as the Base Rent for the
Initial Premises, excluding the basement.   Thereafter the Base Rent shall
continue to escalate as contained in Section 4.1(b).


4.2       Tenant shall also pay the following which shall be referred to herein
as “Additional Rent”:


(a)      Common Area Expenses as hereafter defined in paragraph 8.1.


(b)      Any other charges as provided in this Lease.


The Base Rent and Additional Rent shall be referred to hereafter as “Rent”.


4.3      Tenant covenants to pay the Rent in lawful money of the United States
which shall be legal tender for the payment of all debts, public and private, at
the time of payment.  Such Rent shall be paid to Landlord via wire transfer or
other electronic transfer to an account provided by Landlord, or at such other
place or means as Landlord may, from time to time, designate by notice to
Tenant.


4.4      The Rent shall be payable by Tenant without any set-off or deduction of
any kind or nature whatsoever and without notice or demand.


10

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

5.        PARKING AND USE OF EXTERIOR AREA
The Tenant shall have the the exclusive right to use all parking spaces located
at the Building and designated on Exhibit A as “Tenant Parking”.  The Landlord
and Tenant mutually agree that they will not block, hinder, or otherwise
obstruct the access driveways and parking areas so as to impede the free flow of
vehicular traffic within the Office Park, including to the common areas adjacent
to the Building.  In connection with the use of the loading platforms, if any,
Tenant agrees that it will not use the same so as to unreasonably interfere with
the use of the access driveways and parking areas.  Tenant shall not park or
store trailers or other vehicles on any portion of the access driveways in a
manner that would impede access to the parking areas, and shall not utilize any
portion of the Office Park other than as provided in this Lease, without the
prior written consent of Landlord.  Tenant shall not authorize any food truck or
other vendor to sell food in the parking lot.  This provision is not intended to
prohibit Tenant from providing food to its employees within the Leased
Premises.  Tenant shall also have the right to utilize any portion of the
Property to host private events related to its business, including events
providing catering or other food service.


6.        USE
The Tenant covenants and agrees to use and occupy the Leased Premises only for
offices, cleanrooms, development space and laboratories for biotechnology,
pharmaceutical or medical device research, production, manufacturing, and
testing, and for customary related uses which use is expressly subject to all
applicable zoning ordinances, rules and regulations of any governmental
instrumentalities, boards or bureaus having jurisdiction thereof (“Zoning
Laws”), or any other use permitted by the applicable Zoning Laws.  Tenant's use
of the Leased Premises shall not interfere with the peaceable and quiet use and
enjoyment by other tenants in the Office Park. Tenant’s use must comply with all
present and future statutes, laws, codes, regulations, ordinances, orders,
rules, bylaws, administrative guidelines, requirements, directives and actions
of any federal, state or local governmental or quasi-governmental authority, and
other legal requirements of whatever kind or nature (“Legal Requirements”).
Tenant and Landlord shall not permit any conduct or condition which may
endanger, disturb, or otherwise interfere with any other Building occupant’s
normal operations or with the management of the Building, provided that the
management of the Building does not interfere with Tenant’s normal businsess
operations.  Tenant and Landlord shall not commit any nuisance or excessive
noise, and will dispose of all garbage and waste in compliance with Legal
Requirements and in a manner that minimizes emissions of dirt, fumes, odors or
debris.


11

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

7.        REPAIRS AND MAINTENANCE
7.1      Tenant shall maintain, and repair the Leased Premises in a good and
workmanlike manner, and shall, at the expiration of the Term, deliver the Leased
Premises in good order and condition, damages by fire or casualty, the elements
and ordinary wear and tear excepted.  Tenant covenants and agrees that it shall
not cause or permit any waste, damage or disfigurement to the Leased Premises,
or any overloading of the floors.  Tenant shall maintain, and make all repairs
to the floor surface, HVAC, plumbing and electrical systems including all
ballasts and fluorescent fixtures located within the Leased Premises. 
Notwithstanding the foregoing, the Tenant Improvements, if constructed by
Landlord, shall have a Landlord’s warranty of one year from the Commencement
Date, provided that any defect in construction of the Tenant’s Improvements
discovered at any time during the Lease Term shall not be limited to the one
year warranty, except with respect to the operation of the HVAC system, which
operational warranty shall be limited to one  year, except for the compressor
which shall have a five-year manufacturer’s warranty.  Landlord shall be
responsible for repairs to the roof, including the roof membrane, exterior
load-bearing walls, and electric and plumbing systems to the point where they
enter the Leased Premises and for any condition affecting such systems within
the Leased Premises.  Landlord shall also be responsible for maintenance, repair
and replacement of all improvements constituting “Landlord’s Work” pursuant to
Section 3.4(a) of the Lease.   Landlord shall not be required to make, and
Tenant shall be responsible for, any repairs occasioned by the negligent acts or
omissions of Tenant, its agents, employees, contractors, or subcontractors. 
Tenant shall promptly report in writing to Landlord any defective condition
which Landlord is required to repair, and, in the event Tenant has actual
knowledge thereof, Landlord's obligation to repair is conditioned upon receipt
by Landlord of such written notice.  Landlord's obligation to repair is also
conditioned, at Landlord’s option, upon Tenant not then being in default under
this Lease after written notice and expiration of  any applicable cure period. 
Landlord shall have no other maintenance or repair obligations whatsoever with
respect to the Leased Premises except the foregoing unless caused by the gross
negligence or willful act of Landlord. Except to the extent of Landlords’
obligations, Tenant shall keep and maintain in good order, condition and repair
the Leased Premises and every part thereof, including, without limitation, the
interior surfaces of the exterior walls,  interior doors, door frames, door
checks, windows and window frames, all wall and floor coverings, all building
systems and components thereof that exclusively service the Leased Premises, and
alterations, additions or improvements (“Alterations”) made by or on behalf of
Tenant and shall make all other interior non-structural repairs, replacements,
renewals and restorations, ordinary and extraordinary, foreseen and unforeseen,
required to be made in and to the Leased Premises.  The term "repair" as used in
this Section shall include replacements when necessary.   Tenant agrees to
generally maintain the Leased Premises at a minimum temperature of 45 degrees to
prevent the freezing of domestic water and sprinkler pipes and (with respect to
the office area of the Leased Premises only) no higher than 78 degrees to
prevent humidity, mold and mildew. In the event Tenant vacates the Leased
Premises, Tenant shall be required to (i) continuously operate the HVAC system
to maintain the temperatures set forth in the previous sentence, and (ii)
inspect the Leased Premises and, report any defective conditions to Landlord
immediately, and confirm upon request of the Landlord that such inspections have
taken place.


12

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

7.2      The Tenant shall, at its own cost and expense, pay all utility charges,
including telephone and cable service and water servicing the Leased Premises. 
Landlord shall install, a water meter at the Leased Premises at its cost and
expense.  Tenant shall not store any items outside the Leased Premises, and
shall deliver its garbage and recyclables to the central receiving area as shown
on Exhibit A.  Tenant shall dispose of all hazardous/medical waste with an
approved hauler at its own cost.


7.3      Landlord does not warrant that any services Landlord or any public
utilities supply will not be interrupted.  Services may be interrupted because
of accidents, repairs, alterations, improvements, or any other reason beyond the
reasonable control of Landlord and Landlord, except for in connection with the
gross negligence or willful misconduct of Landlord or its agents or employees,
shall not be subject to liability as a result thereof.  Notwithstanding the
above, if essential services (water, electric or gas) are interrupted for more
than six (6) days (excluding days declared as a state of emergency by the State
of New Jersey) except if such interruption is caused by Tenant’s failure to
maintain and repair the Leased Premises, and such interruption shall prevent
Tenant from operating its business in the normal course, then Tenant shall be
entitled to an abatement of Base Rent from and after the six (6) days until
service is restored.


13

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

8.        COMMON AREA EXPENSES, TAXES AND INSURANCE
8.1      Based upon a Building area of 92,000 square feet, the Tenant shall pay
to the Landlord, monthly, as Additional Rent the cost of the following items,
all of which shall be known as Common Area Expenses:


(a)      The costs incurred by the Landlord for the operation, maintenance, and
repair of the Common Areas in the Office Park, including Tenant’s Parking
(“Operating Costs”), which costs to Tenant (“Tenant’s Share of OC”) shall be
$3.20 per square foot for calendar year 2018 and shall be adjusted each January
1st commencing on January 1, 2019 by three (3%) percent, including the
following:






 
(1)
lawns and landscaping





 
(2)
exterior sewer lines;





 
(3)
exterior utility lines which are not maintained by a public utility company;





 
(4)
repair and maintenance of any signs furnished and installed by Landlord serving
the Office Park;





 
(5)
snow removal from all parking lots, driveways and walkways;





 
(6)
standard trash disposal and recycling;





 
(7)
ground maintenance and maintenance of the parking lot, driveways, and walkways;





 
(8)
maintenance contracts for the roof;





 
(9)
pest control;





 
(10)
central station monitoring for fire sprinkler system; and





 
(11)
other ordinary maintenance expenses normally incurred by Landlord relating to
the Building (excluding any costs associated with the elevator, including
maintenance and service of elevator) and common areas of the Office Park;



14

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

The $3.20/square foot, as increased annually, shall include the cost of the
annual insurance premiums charged to the Landlord for insurance coverage which
insure the buildings in the Office Park. The insurance shall be for the full
replacement value of all insurable improvements with any customary extensions of
coverage including, but not limited to, vandalism, malicious mischief, sprinkler
damage and comprehensive liability, and insurance for one year's rent.  The
Landlord shall maintain said insurance in effect at all times hereunder.  Any
increase in the insurance premiums due to a change in rating of the Building to
the extent attributable to Tenant's use, or due to special Tenant equipment,
shall be paid entirely by the Tenant, except to the extent that the increase is
due to construction of the Tenant Improvements and occupancy by Tenant of the
Leased Premises which was otherwise a vacant building.  Tenant expressly
acknowledges that Landlord shall not maintain insurance on Tenant's furniture,
laboratory fixtures, machinery, inventory, equipment or other personal property;
and


(b)      Tenant shall pay all real estate taxes assessed by governmental
authorities against the Building and Property directly to Cranbury Township. 
Tenant shall provide evidence of payment of taxes upon request by Landlord after
the date taxes are due.  Nonpayment of these taxes prior to assessment of late
fees shall be considered a default.  In the event Landlord pays any delinquent
taxes, Tenant shall be charged interest on the taxes and any penalties paid by
Landlord, at the rate of 1.5% per month; and


(c)      A management fee of 3% of the Tenant's Base Rent.


8.2      Tenant's Share of Operating Costs for any calendar year, part of which
falls within the term of this Lease and part of which does not, shall be
appropriately prorated.


8.3      If at any time during the term of this Lease the method or scope of
taxation for real estate taxes prevailing at the commencement of the Lease Term
shall be altered, Tenant's  substituted tax or imposition shall be payable and
discharged by the Tenant in the manner required pursuant to the law which shall
authorize such change.


8.4      If at any time during the Term of the Lease any portion of the Building
is leased by Landlord to another tenant, including any portion of the basement,
then the Tenant’s obligation to pay Real Estate Taxes shall be reduced to
exclude the proportionate share of such Real Estate taxes attributable to the
portion of the Building leased to another tenant.  In addition, if at any time
during the Lease term Landlord recaptures any portion of the Buildling, then
Tenant’s obligation to pay Operating Expenses shall be reduced to exclude the
proportionate share of such Operating Expenses attributable to the portion of
the Building recaptured by Landlord.


15

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

8.5      Tenant, at all times and at its expense, shall keep in effect
commercial general liability insurance, including contractual liability
insurance, covering Tenant’s use of the Leased Premises, with such coverages and
limits of liability as Landlord may reasonably require, but not less than a
$2,000,000 combined single limit with a $5,000,000 general aggregate limit
(which may be satisfied by an umbrella liability policy) for bodily injury or
property damage and no less than $300,000.00 for property damage, with a
deductible of no more than $20,000.00; however, such limits shall not limit
Tenant’s liability hereunder.  The policy shall name Landlord, and at Landlord’s
written request, any mortgagee(s), as additional insureds, shall be written on
an “occurrence” basis and not on a “claims made” basis and shall be endorsed to
provide that it is primary to and not contributory to any policies carried by
Landlord and to provide that it shall not be cancelable or reduced without 10
days prior notice to Landlord for nonpayment of premium, and at least 30 days
prior notice to Landlord for all other reasons.  The insurer shall be authorized
to issue such insurance, licensed to do business and admitted in the state in
which the Office Park is located and rated at least A VII in the most current
edition of Best’s Insurance Reports.  Tenant shall deliver to Landlord on or
before the Commencement Date or any earlier date on which Tenant accesses the
Leased Premises, and at least 30 days prior to the date of each policy renewal,
a certificate of insurance evidencing such coverage.  Tenant shall at all times,
at its own cost and expense, carry sufficient "All Risk" property insurance on a
replacement cost basis to avoid any coinsurance penalties in applicable policies
on all of Tenant's furniture, furnishings, fixtures, machinery, equipment and
installations as well as on any Tenant Alterations.  Such coverage is to include
property undergoing additions and alterations, and shall cover the value of
equipment and supplies awaiting installations.


(c)      Landlord and Tenant each waive, and release each other from and
against, all claims for recovery against the other for any loss or damage to the
property of such party arising out of fire or other casualty coverable by the
insurance required to be maintained under the Lease. This waiver and release is
effective regardless of whether the releasing party actually maintains said
insurance and is not limited to the amount of insurance actually carried, or to
the actual proceeds received after a loss.  Each party shall have its insurance
company that issues its property coverage waive any rights of subrogation, and
shall have the insurance company include an endorsement acknowledging this
waiver, if necessary.


16

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(d)      Tenant shall have the right to file an appeal to reduce the real estate
taxes for the Property at its sole cost and expense, and any reduction and
reimbursement in taxes for the Property shall accrue solely for the benefit of
Tenant.


9.        SIGNS
Tenant shall not place any signs in the Office Park without the prior consent of
Landlord, other than an identification sign with Tenant’s name on the entry door
to the Leased Premises, and signs that are located wholly within the interior of
the Leased Premises.  Tenant shall maintain all signs installed by Tenant in
good condition. Tenant shall remove its signs at the termination of this Lease,
shall repair any resulting damage. Landlord shall provide Tenant with a
prominent listing, including Tenant’s logo, on the two Building monument signs
at the entrance to the Property. Tenant may also, at Tenant’s expense, place a
ground sign with Tenant’s name on it at the entrance of the Building, subject to
Landlord’s approval of the size, design, and placement location of such sign.


10.      ASSIGNMENT AND SUBLETTING
10.1    (a) Except as provided below, Tenant shall not enter into nor permit (i)
any assignment, transfer, pledge or other encumbrance of all or a portion of
Tenant’s interest in this Lease, (ii) any sublease, license or concession of all
or a portion of Tenant’s interest in the Leased Premises, or (iii) any transfer
of a controlling interest in Tenant voluntarily or by operation of law
(collectively, “Transfer”) without the prior written consent of Landlord. 
Landlord shall not unreasonably withhold or delay its consent if the following
conditions are satisfied (i) the proposed transferee is not an existing tenant
of Landlord or Landlord’s affiliate in the Office Park, (ii) the business,
business reputation or creditworthiness of the proposed transferee is acceptable
to Landlord, and (iii) there is no Event of Default under the Lease at the time
Tenant requests Landlord’s consent. Consent to one Transfer shall not be deemed
to be consent to any subsequent Transfer.  In no event shall any Transfer
relieve Tenant from any obligation under this Lease.  Landlord’s acceptance of
Rent from any person shall not be deemed to be a waiver by Landlord of any
provision of this Lease or to be consent to any Transfer except that any Rent
accepted by Landlord shall offset any outstanding Rent owed by Tenant.  Any
Transfer not in conformity with this Section shall be void at the option of
Landlord.


17

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(b)      Landlord’s consent shall not be required in the event of any Transfer
by Tenant to an Affiliate (defined as  (i) any entity controlling, controlled
by, or under common control of, Tenant, (ii) any successor to Tenant by merger,
consolidation or reorganization, and (iii) any purchaser of all, substantially
all of the assets of Tenant located in the Premises, as a going concern)
provided that (i) the transferee has a tangible net worth at least equal to that
of Tenant as of the date of this Lease, (ii) Tenant provides Landlord notice of
the Transfer at no later than 15 days after the effective date of the Transfer,
(iii) upon written request by Landlord, Tenant provides copies of the current
financial statements of the transferee certified by an executive officer of the
transferee, and (iv) in the case of an assignment or sublease, Tenant delivers
to Landlord an assumption or sublease agreement reasonably acceptable to
Landlord executed by Tenant and the transferee.


(c)      The provisions of subsection (a) above notwithstanding, if Tenant
proposes to Transfer all of the Leased Premises (other than to an Affiliate),
Landlord may terminate this Lease, and Landlord may condition the termination on
execution of a new lease between Landlord and the proposed transferee.  If
Tenant proposes to enter into a Transfer of less than all of the Leased Premises
(other than to an Affiliate), Landlord may amend this Lease to remove the
portion of the Leased Premises to be transferred, and Landlord may condition the
amendment on execution of a new lease between Landlord and the proposed
transferee.  If this Lease is not so terminated or amended, Tenant shall pay to
Landlord monthly, 50% of the excess of (i) all compensation received by Tenant
for the Transfer of the Lease over (ii) the Rent allocable to the Leased
Premises transferred, less Tenant’s reasonable expenses of marketing the space
and paying brokerage commissions, which Landlord shall provide the Tenant with
evidence of such expenditures.


(d)      If Tenant requests Landlord’s consent to a Transfer, Tenant shall upon
written request by Landlord provide copies of the current financial statements
of the transferee certified by an executive officer of the transferee, a
complete copy of the proposed Transfer documents, and any other information
Landlord reasonably requests. Landlord shall notify Tenant within 10 days after
receipt of the foregoing, whether Landlord is granting or withholding consent,
or, if (c) applies, whether Landlord elects to terminate the Lease. Immediately
following any approved assignment or sublease, Tenant shall deliver to Landlord
an assumption agreement reasonably acceptable to Landlord executed by Tenant and
the transferee, together with a certificate of insurance evidencing the
transferee’s compliance with the insurance requirements of Tenant under this
Lease.  Tenant agrees to reimburse Landlord for reasonable administrative and
attorneys’ fees incurred by Landord in connection with the processing and
documentation of any Transfer for which Landlord’s consent is requested, not to
exceed $3,000.


18

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

10.4    In the event of any assignment or subletting permitted by the Landlord,
the Tenant shall remain and be directly and primarily responsible for payment
and performance of the within Lease obligations, except if Landlord elects to
terminate the Lease with respect to any portion or all of the Leased Premises in
accordiance with this Section 10, and the Landlord reserves the right, at all
times, to require and demand that the Tenant pay and perform the terms and
conditions of this Lease.  In the case of a complete recapture of all or a
portion of the Leased Premises, Tenant shall be released from all further
liability with respect to the recaptured space.  No such assignment or
subletting shall be made to any Tenant who shall occupy the Leased Premises for
any use other than that which is permitted to the Tenant, except with Landlord’s
consent, which shall not be unreasonably withheld, or for any use which may be
deemed inappropriate for the Building or extra hazardous, or which would in any
way violate applicable Legal Requirements.


11.      FIRE AND CASUALTY
11.1    In case of any damage to or destruction of any portion of the Building
of which the Leased Premises is a part by fire or other casualty occurring
during the term of this  Lease (or prior thereto), which shall render at least
1/3 of the floor area of the Leased Premises or the building untenantable or
unfit for occupancy ("Total Destruction"), which damage cannot be repaired
within 180 days from the happening of such casualty, using reasonable diligence,
as determined in a report prepared by an independent engineer, then the term
hereby created shall, at the option of the Landlord, upon written notice to the
Tenant within 15 days of such fire or casualty, cease and become null and void
from the date of such Total Destruction unless within fifteen (15) days of
Landlord’s notice of Total Destruction Tenant sends notice to Landlord that it
elects to continue the Lease notwithstanding the fact that the Leased Premises
cannot be repaired within 180 days.    In the event of the termination, the
Tenant shall immediately surrender the Leased Premises to the Landlord and this
Lease shall terminate.  The Tenant shall only pay Rent to the time of such Total
Destruction. However, in the event of Total Destruction if the Landlord shall
elect not to cancel this Lease within the 15 day period the Landlord shall
repair and restore the Building to substantially the same condition as it was
prior to the damage or destruction, with reasonable speed and dispatch, and in
all events within 180 days, or if Tenant sends notice to Landlord that it elects
to continue the Lease, Landlord shall repair and restore the Building to
substantially the same condition as it was prior to the damage or destruction,
with reasonable speed and dispatch, and in all events within the timeframe
stated in the independent engineer’s report.  The Rent shall not be accrued
after said damage or while the repairs and restorations are being made, but
shall recommence upon 30 days notice from Landlord that the Leased Premises are
substantially restored as evidenced by the issuance of a CO by municipal
authorities.  In any case where Landlord must restore, consideration shall be
given for delays under the Force Majeure paragraph in this Lease.   Whether or
not this Lease has been terminated as a result of a casualty, in every instance,
all insurance proceeds payable under policies of insurance carried by Landlord
as a result of damage or destruction to the Building shall be paid to Landlord
as its sole and exclusive property.


19

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


11.2    In the event of any other casualty which shall not be tantamount to
Total Destruction the Landlord shall repair and restore the Building and the
Leased Premises to substantially the same condition as they were prior to the
damage or destruction, but not Tenant’s personal property, furnishings,
inventory, fixtures or equipment, with reasonable speed and dispatch.  Such
repairs will not exceed 180 days from the date of the casualty.  The Rent shall
abate or shall be equitably apportioned as to any portion of the Leased Premises
which shall be unfit for occupancy by the Tenant, or which cannot be used by the
Tenant to conduct its business in the ordinary course.  The Rent shall
recommence 30 days after notice from Landlord that the Leased Premises has been
substantially restored, as evidenced by the issuance of a CO by municipal
authorities.


11.3    In the event of any casualty caused by an event which is not covered by
Landlord's insurance policy; the Landlord may elect to treat the casualty as
though it had insurance or it may terminate the Lease.  If it treats the
casualty as though it had insurance then the provisions of this paragraph shall
apply.  The Landlord shall serve a written notice upon the Tenant within 15 days
of the casualty specifying the election which it chooses to make.


11.4    In the event the Landlord rebuilds, the Tenant agrees, at its cost and
expense, to forthwith remove any and all of its equipment, fixtures, stock and
personal property to the extent necessary to permit Landlord to expedite the
construction unless such costs would be covered by Landlord’s insurance.  The
Tenant shall assume at its sole risk the responsibility for damage to or
security of such fixtures and equipment in the event that any portion of the
Building area has been damaged and is not secure.


20

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

12.      COMPLIANCE WITH LAWS, RULES AND REGULATIONS
12.1.   Compliance with Legal Requirements


(a)      Tenant covenants and agrees that it will, at its own cost, promptly
comply with and carry out all Legal Requirements, including, but not limited to
Environmental Laws, as defined below, to the extent that same apply to the
manner of Tenant’s occupation or use of the Leased Premises, the conduct of
Tenant’s business therein, the construction of any Alterations to the Leased
Premises by or on behalf of Tenant, any termination of this Lease and surrender
of possession by Tenant, or any acts, omissions or other activities of Tenant in
or on the Office Park.  Subject to the foregoing, to the extent that any Legal
Requirements require modifications to the Leased Premises or the Building, in
order to bring same into compliance with Legal Requirements and such Legal
Requirements were in effect prior to the Commencement Date and are not Tenant’s
responsibility under this Section, Landlord shall be responsible for the
compliance of such items with such Legal Requirements at Landlord’s cost.


(b)      The Tenant agrees, at its own cost and expense, to comply with such
regulations or requests as may be required by the fire or liability insurance
carriers providing insurance for the Leased Premises, and the Board of Fire
Underwriters, in connection with Tenant's use and occupancy of the Leased
Premises.


(c)      In case the Tenant shall fail to comply with Legal Requirements, then
Landlord may, after 10 days' written notice (except for emergency repairs, which
may be made immediately), enter the Leased Premises and take any reasonable
actions to comply with them, at the cost and expense of the Tenant if Tenant has
not otherwise commenced and then diligently pursued such actions as are
necessary to comply with Legal Requirements.  In addition to Landlord’s rights
and remedies by reason of default by Tenant, the cost thereof shall be added to
the next month's Rent and shall be due and payable as such.


21

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

12.2.   Compliance with Environmental Laws.


(a)      “Environmental Laws” are defined herein as all present or future
federal, state or local laws, ordinances, rules, executive orders or regulations
(including the rules and regulations of the federal Environmental Protection
Agency and comparable state agency) relating to the protection of human health
or the environment including, but not limited to the Comprehensive Environmental
Response Compensation and Liability Act of 1980, 42 U.S.C. 9601 et seq..
("CERCLA"); the Industrial Site Recovery Act, N.J.S.A. 13:lK-6 et seq.,
("ISRA"); the New Jersey Spill Compensation and Control Act, N.J.S.A.
58:10-23.11 et seq., ("Spill Act"): the Solid Waste Management Act, N.J.S.A.
13:1E-1 et seq.. ("SWMA"); the Resource Conservation and Recovery Act, 42 U.S.C.
6901 et seq..("RCRA"); the New Jersey Underground Storage of Hazardous
Substances Act, NJ.S.A. 58:10A-21 et seq., ("USTA"); the Clean Air Act, 42
U.S.C. Section 7401 et seq., ("CAA"); the Air Pollution Control Act, NJ.S.A.
26:2C-1 et seq. ("APCA"); the New Jersey Water Pollution Control Act, N.J.S.A.
58:10A-1 et seq., ("WPCA"); and any rules or regulations promulgated thereunder
or in any other applicable federal, state or local law, rule or regulation
dealing with environmental protection.


(b)      For purposes of Environmental Laws, to the extent authorized by law,
Tenant is and shall be deemed to be the responsible party, including without
limitation, the "owner" and "operator" of Tenant's "facility" (but not the
“owner” of the Property) and the "owner" of all Hazardous Materials brought on
the Leased Premises and/or Property by Tenant, its agents, employees,
contractors or invitees, and the wastes, by-products, or residues generated,
resulting, or produced therefrom.


(c)      Tenant agrees that:   (i) no activity will be conducted on the Leased
Premises that will use or produce any pollutants, contaminants, toxic or
hazardous wastes or other materials the removal of which is required or the use
of which is regulated, restricted, or prohibited by any Environmental Law
(“Hazardous Materials,”) except for activities which are part of the ordinary
course of Tenant’s business and are conducted in accordance with all
Environmental Laws, (“Permitted Activities”); "Hazardous Materials" includes any
pollutant, dangerous substance, toxic substances, any hazardous chemical,
hazardous substance, hazardous pollutant, hazardous waste or any similar term as
defined in or pursuant to the (i) CERCLA; (ii) RCRA; (iii) ISRA; (iv) Spill Act;
(v) USTA; (vi) WPCA; (vii) APCA; (viii) SWMA; (ix) CAA; and (x) USTA and any
rules or regulations promulgated thereunder or in any other applicable federal,
state or local law, rule or regulation dealing with environmental protection (it
is understood and agreed that the provisions contained in this Lease shall be
applicable notwithstanding whether any substance shall not have been deemed to
be a Hazardous Material at the time of its use or release); (ii) the Leased
Premises will not be used for storage of any Hazardous Materials, except for
materials used in the Permitted Activities which are properly stored in a manner
and location complying with all Environmental Laws; (iii) no portion of the
Leased Premises or real property on which the Leased Premises is located (the
“Property”) will be used by Tenant or Tenant’s Agents for disposal of Hazardous
Materials except in accordance with Environmental Laws; (iv) Tenant will deliver
to Landlord copies of all Material Safety Data Sheets and other written
information prepared by manufacturers, importers or suppliers of any chemical on
compact disks or electronic format acceptable to Landlord; and (v) Tenant will
immediately notify Landlord of any violation by Tenant or Tenant’s Agents of any
Environmental Laws or the release or suspected release of Hazardous Materials
in, under or about the Leased Premises, and Tenant shall immediately deliver to
Landlord a copy of any notice, filing or permit sent or received by Tenant with
respect to the foregoing. “Release” shall mean the spilling, leaking, disposing,
pumping, pouring, discharging, emitting emptying, ejecting, depositing,
injecting, leaching, escaping or dumping however defined, and whether
intentional or unintentional, of any Hazardous Material.


22

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(d)      Tenant shall take immediate steps to halt, remedy or cure any release
of a Hazardous Material in under or about the Leased Premises to the extent
caused by the Tenant or by its use of the Leased Premises. If at any time during
or after the Term, any portion of the Property is found to be contaminated by
Tenant or Tenant’s Agents or subject to conditions prohibited in this Lease
caused by Tenant or Tenant’s Agents or Tenant’s invitees, Tenant will indemnify,
defend and hold Landlord harmless from all claims, demands, actions,
liabilities, costs, expenses, attorneys’ fees, damages and obligations of any
nature arising from or as a result thereof, and Landlord shall have the right to
direct remediation activities, all of which shall be performed at Tenant’s cost
and in a manner in compliance with Environmental Laws.  Such remediation shall
be completed without the use of Engineering Controls or Institutional Controls
(as those terms are defined at N.J.A.C. 7:26E-1.8)(“Controls”) except to the
extent such Controls are in place or required to address conditions that are not
the responsibility of Tenant hereunder.  Tenant shall perform such work at any
time during the period of the Lease upon written request by Landlord or, in the
absence of a specific request by Landlord, before Tenant’s right to possession
of the Leased Premises and/or Property terminates or expires to the extent
practicable. Tenant’s obligations pursuant to this subsection shall survive the
expiration or termination of this Lease. If Tenant fails to perform such work
within the reasonable time period specified by Landlord or before Tenant's right
to possession terminates or expires (whichever is earlier), Landlord may at its
discretion, and without waiving any other remedy available under this Lease or
at law or equity (including without limitation an action to compel Tenant to
perform such work), perform such work at Tenant's cost. Tenant shall pay all
costs reasonably incurred by Landlord in performing such work within twenty (20)
days after Landlord’s request therefor. Such work performed by Landlord is on
behalf of Tenant and Tenant remains the owner, generator, operator, transporter,
and/or arranger of the Hazardous Materials for purposes of Environmental Laws. 
Tenant agrees not to enter into any agreement with any person, including without
limitation any governmental authority, regarding the removal of Hazardous
Materials that have been released onto or from the Leased Premises without the
written approval of the Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed.


23

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(e)      Tenant hereby represents and warrants that its North American
Industrial Classification System ("NAICS") classification, as defined by the
most recent edition of the NAICS United States Manual is 541710 .  Tenant hereby
agrees that it shall promptly inform Landlord of any change in its NAICS number
and obtain Landlord's consent for any change in the nature of the business to be
conducted in the Leased Premises.  If Tenant's operations on the Premises
constitute an "Industrial Establishment" (as that term is defined by ISRA)
Tenant shall comply with ISRA, the regulations promulgated thereunder and any
amending and successor legislation and regulations (including, without
limitation, the New Jersey Site Remediation Reform Act, N.J.S.A. 58:10C-1 et
seq., referred to herein as “SRRA”) by obtaining one of the following:  (i) a de
minimis quantity exemption; (ii) a Response Action Outcome with respect to the
Leased Premises; or (iii) such confirmation that indicates that the New Jersey
Department of Environmental Protection  has confirmed that ISRA compliance has
been achieved (“ISRA Clearance”).  Tenant shall make all submissions to, provide
all information to, and comply with all requirements of, the New Jersey
Department of Environmental Protection ("NJDEP") and a Licensed Site Remediation
Professional (as this term is defined under SRRA, herein referred to as an
“LSRP”) as selected by Tenant as necessary to accomplish ISRA Clearance. 
Without limitation of the foregoing, Tenant's obligations shall include (i) the
proper filing, with the NJDEP, of an initial notice under NJ.S.A. 13:lK-9(a) and
(ii) the performance of all remediation and other requirements of ISRA,
including without limitation all requirements of N.J.S.A. 13:lK-9(b) through and
including (l).  However, if the timing of compliance with ISRA is triggered by
an act of Landlord (such as by Landlord’s sale of the Property) the Landlord
shall be responsible for all costs (including reasonable consultant and legal
fees and filing fees) associated with Initial Notice submissions needed to
achieve ISRA compliance.


24

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(f)       In the event that ISRA Clearance, if required, is not delivered to the
Landlord prior to surrender of the Leased Premises by the Tenant to the
Landlord, to the extent the failure to obtain ISRA clearance precludes Landlord
from leasing the Leased Premises to another party at fair market rents, it is
understood and agreed that the Tenant shall be liable to pay to the Landlord an
amount equal to 200% of the Base Rent then in effect, together with all
applicable Additional Rent from the date of such surrender until such ISRA
Clearance is delivered to the Landlord, and together with any costs and expenses
reasonably incurred by Landlord in enforcing Tenant's obligations under this
paragraph.


(g)      In addition to the above, Tenant agrees that it shall cooperate with
Landlord in the event ISRA is applicable to any portion of the Property.  In
such case, Tenant agrees that it shall fully cooperate with Landlord in
connection with any information or documentation which may be requested by the
NJDEP or the relevant LSRP.  In the event that any remediation of the Property
is required in connection with the conduct by Tenant of its business at the
Leased Premises, Tenant expressly covenants and agrees that it shall be
responsible for the remediation attributable to the Tenant's operation and
Tenant shall, at Tenant's own expense, prepare and submit the required plans and
financial assurances, and carry out the approved remediation plans.


(h)      Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all losses (including, without limitation, diminution in value
of the Premises or the Property), claims, demands, actions, suits, damages
(excluding punitive damages from the indemnification to the extent that such
damages result from acts or omissions of Landlord), reasonable expenses
(including, without limitation, remediation, removal, repair, corrective action,
or clean up expenses), and reasonable costs (including, without limitation,
actual attorneys' fees, consultant fees or expert fees) which are brought or are
recoverable against, or suffered or incurred by Landlord to the extent resulting
from any breach of the requirements under this Section 12 by Tenant, its agents,
employees, contractors, subtenants, assignees or invitees, regardless of whether
Tenant had knowledge of such non-compliance.


(i)       Notwithstanding anything in this Lease to the contrary, the liability
of the Tenant, and any indemnities provided by the Tenant hereunder, shall not
extend to Hazardous Materials that were placed on the Leased Premises, in the
Building, or on the Office Park by Landlord, by any of Landlord’s Agents, or by
any current or former tenant of the Office Park other than Tenant.  In addition,
Landlord shall not include in Additional Rent or Operating Costs, or pass on to
Tenant directly or indirectly, the cost incurred by Landlord in monitoring,
reporting, testing, abating and/or removing Hazardous Materials that were
contained in the Leased Premises, in the Building and/or on the Office Park
unless caused by Tenant or Tenant’s Agents.


25

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


(j)       Landlord’s Indemnity. Landlord hereby represents that, to the best of
its knowledge, as of the date of this Lease, there are no Hazardous Substances
located in the Office Park which violate any Environmental Laws. Landlord shall
comply with all applicable Environmental Laws, and shall indemnify, defend, and
hold harmless Tenant from and against any and all liabilities, damages, claims,
losses, judgments, causes of action, and reasonable costs and expenses
(including the reasonable fees and expenses of counsel) that may be incurred by
Tenant or threatened against Tenant, relating to or arising out of Hazardous
Substances located on, in or under the Office Park as of the Commencement Date,
or were introduced onto the Office Park after the Commencement Date that are not
Tenant’s responsibility hereunder.


12.3    The covenants of this section 12 shall survive the expiration or earlier
termination of the Lease term.



13.      INSPECTION BY LANDLORD
Tenant agrees that Landlord shall have the right to enter into the Leased
Premises during business hours for the purpose of examining the same upon
reasonable advance written notice of not less than 24 hours (except in the event
of emergency), or to make such repairs as are necessary, to exhibit the Leased
Premises to mortgagees or prospective mortgagees or purchasers, and during the
last 12 months of the Term, to prospective tenants.  Upon Tenant’s request,
Landlord or its agents shall be accompanied by a representative of Tenant. 
Notwithstanding anything contained herein, Landlord shall not be permitted to
enter any portion(s) of the Leased Premises if Legal Requirements prohibit
Landlord’s access to such portion of the Premises due to confidentiality
restrictions.  Landlord agrees that its employees, representatives or agents
shall not enter any sterile areas within the Leased Premises without following
the procedures outlined by Tenant for access to these areas.  Any entry or
repair shall not materially interfere with Tenant's use of or access to the
Leased Premises. Tenant agrees that if Tenant has ceased business operations in
the Leased Premises and vacated the Leased Premises,  Landlord shall have the
right to enter into the Leased Premises at all hours for any reason without
notice.  If Tenant vacates the Leased Premises, Tenant shall immediately give
Landlord a copy of all keys and swipe cards and Landlord shall have the right to
enter the Leased Premises at any time.


26

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

14.      DEFAULT BY TENANT
14.1    Each of the following shall be deemed a default (“Event of Default”) by
Tenant and a breach of this Lease:



(a)      (1)          filing of a petition by the Tenant for adjudication as a
bankrupt entity, or for reorganization, or for an arrangement under any federal
or state statute, except in a Chapter 11 Bankruptcy where the Rent stipulated
herein is being paid and the terms of the Lease are being complied with;


(2)          dissolution or liquidation of the Tenant;


(3)          appointment of a permanent receiver or a permanent trustee of all
or substantially all of the property of the Tenant, if such appointment shall
not be vacated within 60 days, provided the Rent stipulated herein is being paid
and the terms of the Lease are being complied with, during said 60-day period;


(4)          taking possession of the property of the Tenant by a governmental
officer or agency pursuant to statutory authority for dissolution,
rehabilitation, reorganization or liquidation of the Tenant if such taking of
possession shall not be vacated within 60 days, provided the Rent stipulated
herein is being paid and the terms of the Lease are being complied with, during
said 60-day period;


(5)          making by the Tenant of an assignment for the benefit of creditors;
and


(6)          abandonment, desertion or vacation of the Leased Premises by the
Tenant, unless Tenant employs at least one individual in the Leased Premises on
a full-time basis for the purpose of maintaining the HVAC system and observing
the Leased Premises.


27

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(b)      if Tenant defaults in the payment of Rent or any other sums due under
the Lease when due and such default continues for five business days after
written notice thereof from Landlord, provided however, that if Landlord has
delivered two such written notices of default to Tenant in any 12-month period,
then any subsequent default in the payment of Rent or any other sums due under
the Lease which is not paid within five business days after the date it is due
shall constitute an Event of Default without requirement of any written notice
of nonpayment.


(c)      if Tenant shall, whether by action or inaction, be in default of any
other obligations under this Lease for 30 business days after written notice
thereof from Landlord. The foregoing notwithstanding, if (i) such default cannot
reasonably be cured within such 30-day period despite Tenant’s due diligence,
(ii) the continuance of the cure period beyond 30 business days after Landlord’s
default written notice will not subject Landlord or any mortgagee of Landlord to
prosecution for a crime or any other civil or criminal fine or charge, or
otherwise violate applicable Laws, subject the Office Park, or any part thereof,
to being condemned or vacated, subject the Office Park, or any part thereof, to
any lien or encumbrance, or result in the foreclosure of any mortgage or deed of
trust on the Office Park, (iii) no emergency exists, and (iv) Tenant advises
Landlord in writing within the initial 30 business day period of Tenant’s
intention to take all steps necessary to cure such default and duly commences
and thereafter diligently and continuously prosecutes to completion all steps
necessary to cure such default, then such 30-day cure period shall be extended
for a reasonable period of time as necessary under the circumstances for Tenant
to cure such default (but in no event shall the cure period be extended beyond
75 days after the date of Landlord’s default written notice to Tenant).


(d)      if Tenant shall assign this Lease or sublet the Leased Premises or any
portion thereof in violation of the requirements of the Lease.


14.2    Upon the occurrence of an Event of Default, Landlord shall have the
following remedies, in addition to any and all other rights and remedies
provided by law or otherwise provided in this Lease, any one or more of which
Landlord may resort to cumulatively, consecutively, or in the alternative:


(a)      Landlord may continue this Lease in full force and effect, and collect
Rent when due.


28

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(b)      Landlord may terminate this Lease upon written notice to Tenant to such
effect, in which event this Lease (and all of Tenant’s rights hereunder) shall
immediately terminate, but such termination shall not affect those obligations
of Tenant which are intended by their terms to survive the expiration or
termination of this Lease, nor Tenant’s obligation to pay damages as set forth
below.  This Lease may also be terminated by a judgment specifically providing
for termination.


(c)      Landlord may terminate Tenant’s right of possession without terminating
this Lease, in which event Tenant’s right of possession of the Leased Premises
shall immediately terminate, but this Lease shall continue subject to the effect
of this Section.  Landlord may, but shall not be obligated to, perform any
defaulted obligation of Tenant, and to recover from Tenant, as Additional Rent,
the reasonable and actual costs incurred by Landlord in performing such
obligation. Landlord may only exercise its rights under this Section with such
prior written notice as may be reasonable under the circumstances in the event
of any one or more of the following circumstances is present: (i) there exists a
reasonable risk of prosecution of Landlord unless such obligation is performed
sooner than the stated cure period; (ii) there exists an emergency arising out
of the defaulted obligation; or (iii) the Tenant has failed to obtain insurance
required by this Lease, or such insurance has been canceled by the insurer
without being timely replaced by Tenant, as required herein.


(d)      Landlord shall have the right to recover damages from Tenant, as set
forth in the following Section. Upon any termination of this Lease or of
Tenant’s right of possession, Landlord, at its sole election,  may (i) re-enter
and take possession of the Leased Premises and all the remaining improvements or
property, (ii) eject Tenant or any of the Tenant’s subtenants, assignees or
other person or persons claiming any right under or through Tenant, (iii) remove
all property from the Leased Premises and store the same  in a public warehouse
or elsewhere at Tenant’s expense, and/or (iv) deem such property to be
abandoned, and, in such event, Landlord may dispose of such property at Tenant’s
expense, free from any claim by Tenant or anyone claiming by, through or under
Tenant.  Landlord shall use reasonable commercial efforts to relet the Leased
Premises after recovering possession of the Leased Premises. It shall not
constitute a constructive or other termination of this Lease or Tenant’s right
to possession if Landlord (A) exercises its right to repair or maintain the
Leased Premises, (B) performs any unperformed obligations of Tenant, (C) stores
or removes Tenant’s property from the Leased Premises after Tenant’s
dispossession, (D) attempts to relet, or, in fact, does relet, the Leased
Premises or (E) seeks the appointment of a receiver on Landlord’s initiative to
protect Landlord’s interest under this Lease.


29

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

15.      DAMAGES
(a)      Upon any termination of this Lease or Tenant’s right of possession, or
any reentry by Landlord under Section 14 of the Lease, or under any summary
dispossession or other proceeding or action or any provision of law by reason of
any Event of Default by Tenant, then in addition to the aggregate amount of Rent
which Tenant has failed to pay under this Lease through the date of termination
or re-entry (as the case may be) and any other damages recoverable by Landlord
under applicable state law or this Lease, Tenant shall pay to Landlord as
damages, at Landlord’s election, either:


(i)        a lump sum which shall be immediately due and payable by Tenant and
which, at the time of termination of this Lease or any such reentry by Landlord,
as the case may be, represents the excess of (a) the aggregate amount of the
Base Rent and Additional Rent which would have been payable by Tenant
(conclusively presuming that the average monthly Additional Rent is the same as
was payable for the 12 calendar months prior to such termination or reentry, or
if less than 12 calendar months have elapsed since the Rent Commencement Date,
then all of the calendar months preceding such termination or reentry) for the
period commencing with such termination or reentry, as the case may be, and
ending with the Expiration Date, over (b) the aggregate amount of Rent that
Tenant proves should reasonably have been received by Landlord for the same
period (taking into account an appropriate vacancy period to seek and obtain a
replacement tenant and time to fit the Leased Premises out for such tenant’s
occupancy, during which Landlord cannot reasonably be expected to receive rent),
which excess amount shall be discounted to present value using a discount rate
equal to the lesser of (A) the prime rate of interest announced from time to
time in the "Money Rates" column of The Wall Street Journal (or any successor
column published by The Wall Street Journal, or if there be none, such index of
the then prevailing "prime rate" of interest as designated by Landlord) plus 1%,
or (B) 6% per annum; or


30

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(ii)       sums equal to the Base Rent and Additional Rent provided for in this
Lease which would have been payable by Tenant had this Lease not been
terminated, or Landlord had not so reentered, payable upon the due dates
specified herein for such payments following such termination or reentry until
the Expiration Date.


(b)      In addition, Tenant shall immediately become liable to Landlord for all
damages proximately caused by Tenant’s breach of its obligations under this
Lease, including all costs Landlord realizes and incurs through the use of a
third party in reletting (or attempting to relet) the Leased Premises or any
part thereof, including, without limitation, third party brokers’ commissions,
expenses of a vendor for cleaning the Leased Premises for new tenants,
reaosonable outside legal fees and all other like third party expenses properly
chargeable against the Leased Premises and the rental received therefrom and
like costs.  If Landlord relets the Leased Premises (or any portion thereof),
such reletting may be for a period shorter or longer than the remaining Term,
and upon such terms and conditions as Landlord deems appropriate, in its
reasonable discretion, and Tenant shall have no interest in any sums collected
by Landlord in connection with such reletting (except as a credit against any
damages payable by Tenant) except to the extent expressly set forth herein.
Landlord shall use commercially reasonable efforts to mitigate its damages
hereunder, provided that Landlord (i) shall not be obligated to show preference
for reletting the Leased Premises over any other vacant space in the Building;
(ii) may divide the Leased Premises, as Landlord deems appropriate, (iii) may
relet the whole or any portion of the Leased Premises upon such terms as it
deems appropriate, and may grant any rental or other lease concessions as it
reasonably deems advisable under prevailing market conditions, including rent
abatements for a portion of the term; and (iv) Landlord’s obligation to mitigate
damages shall be deemed satisfied by its providing adequate information to a
commercial third party broker as to the availability of such space (based on a
customary brokerage fee being earned by such broker), having the Leased Premises
available for inspection by prospective tenants during reasonable business
hours, and by acceptance of a commercially reasonable offer for the Leased
Premises from a creditworthy person or entity based on a form of lease agreement
which is substantially the same as the form utilized for other space tenants in
the Building. If Landlord shall succeed in reletting the Leased Premises during
the period in which Tenant is paying monthly rent damages, Landlord shall credit
Tenant with the net rents collected by Landlord from such reletting, after first
deducting from the gross rents, as and when collected by Landlord, (A) all third
party expenses incurred or paid by Landlord in collecting such rents, and (B)
any theretofore unrecovered costs associated with the termination of this Lease
or Landlord’s reentry into the Leased Premises, including any theretofore
unrecovered expenses of reletting and other damages payable hereunder.  If the
Leased Premises or any portion thereof be relet by Landlord for the unexpired
portion of the Term before presentation of proof of such damages to any court,
commission or tribunal, the amount of rent reserved upon such reletting shall,
prima facie, constitute the fair and reasonable rental value for the Leased
Premises, or part thereof, so relet for the term of the reletting.  Provided in
all cases that Landlord has acted in a commercially reasonable manner and in
conformance with this Section 16.  Landlord shall not be liable in any way
whatsoever for its failure or refusal to relet the Leased Premises, or if the
Leased Premises or any part are relet, for its failure to collect the rent under
such reletting, and no such refusal or failure to relet or failure to collect
rent shall release or affect Tenant’s liability for damages or otherwise under
this Lease.


31

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(c)      Notwithstanding anything to the contrary contained in this Lease,
Landlord shall not make any claim against Tenant for (i) any damage to, or loss
of, any property of Landlord or any other person, or (ii) special,
consequential, indirect or punitive damages.  Landlord hereby waives all claims
against Tenant with respect to the foregoing.   The provisions of this Section
15(c) shall survive the expiration or earlier termination of the Lease.


16.      NOTICES
Any notice, consent or other communication under this Lease shall be in writing
and addressed to Landlord or Tenant as follows (or to such other address as
either may designate by written notice to the other) with a copy to any
mortgagee or other party designated in writing by Landlord:


(a)      If to Landlord, one copy to each of the named parties:
Cedar Brook 12 Corporate Center, L.P.
4A Cedar Brook Drive
Cranbury, NJ 08512
Attention: Bruce Simon and
Aaron Drillick



32

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

or such other address as Landlord may designate by notice to Tenant;


(b)      If to Tenant:
Rocket Pharmaceuticals, Inc.
350 Fifth Avenue, Suite 7530
New York, NY 10118
Attention: Sara M. Turken
   
and a copy under separate cover to:
Sills, Cummis & Gross, P.C.
1 Riverfront Plaza
Newark, NJ 07102
Attention: Debbie Kramer Gregg, Esq.





Each written notice shall be deemed given if sent by prepaid overnight delivery
service or by certified mail, return receipt requested, postage prepaid or by
electronic mail, provided delivery is confirmed and is followed by notice sent
by overnight delivery service, with delivery in any case evidenced by a receipt,
and shall be deemed to have been given on the day of actual delivery to the
intended recipient or on the business day delivery is refused.  The giving of
written notice by Landlord’s or Tenant’s attorneys, representatives and agents
under this Section shall be deemed to be the acts of Landlord or Tenant, as
applicable.


17.      NON-WAIVER BY LANDLORD
The failure of Landlord to insist upon the strict performance of any of the
terms of this Lease, or to exercise any option contained herein, shall not be
construed as a waiver of any such term.  Acceptance by Landlord of performance
of anything required by this Lease to be performed, with the knowledge of the
breach of any term of this Lease, shall not be deemed a waiver of such breach,
nor shall acceptance of Rent in a lesser amount than is due (regardless of any
endorsement on any check, or any statement in any letter accompanying any
payment of Rent) be construed either as an accord and satisfaction or in any
manner other than as payment on account of the earliest Rent then unpaid by
Tenant.  No waiver by Landlord of any term of this Lease shall be deemed to have
been made unless expressed in writing and signed by Landlord.


33

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

18.      ALTERATIONS
Tenant shall have the right to make non-structural Alterations to the Leased
Premises without Landlord’s consent provided the cost does not exceed a total of
$200,000 in any calendar year.  Any other Alterations shall require Landlord’s
consent which which shall not be unreasonably withheld or delayed. Any
construction performed in the Additional Premises or increase in basement
occupancy shall not be considered an alteration and shall be governed by Section
3 of this Lease.  At the time Tenant requests Landlord’s consent for any
Alterations that require Landlord’s consent, Tenant shall deliver plans and
specifications to Landlord. Landlord shall notify Tenant, within ten (10)
business days after receipt of Tenant’s plans and specifications, whether
Landlord offers to perform the Alterations, along with a draft construction
budget. Tenant shall notify Landlord within 10 business days whether Tenant
wishes to proceed with the Alterations and whether it elects to retain Landlord
to perform the Alterations in accordance with the construction budget provided
by Landlord. In the event Landlord consents to the Alterations but does not to
perform the work, Tenant shall comply with the following: (i) not less than 10
business days prior to commencing any Alteration, Tenant shall deliver to
Landlord final plans, specifications and necessary permits for the Alteration,
together with certificates evidencing that Tenant’s contractors and
subcontractors have adequate insurance coverage naming Landlord, and any other
associated or affiliated entity as their interests may appear as additional
insureds, (ii) Tenant shall obtain Landlord’s prior written approval of any
contractor or subcontractor which consent shall not be unreasonably withheld,
(iii) the Alteration shall be constructed with new materials, in a good and
workmanlike manner, and in compliance with all Legal Requirements and the plans
and specifications delivered to, and approved by Landlord.  If Landlord is not
the contractor, Tenant shall provide Landlord with as-built plans, in both CAD
and PDF format, along with back-up disks, upon completion of the work. All
Alterations attached to the Building shall become part of the realty immediately
upon installation and, except for Alterations which Landlord requires Tenant to
remove pursuant to this Lease, shall be surrendered with the Leased Premises
without payment by Landlord. If Landlord’s consent to the Alterations is
conditioned upon Tenant’s removal of such Alterations at the expiration or
termination of the Lease Term, then Tenant will remove the Alterations and will
repair any resulting damage and will restore the Leased Premises to the
condition existing prior to the Alteration.  If any contractor performing work
on behalf of Tenant files a mechanics lien against the Property, then Tenant,
within 15 days after receipt of notice that a lien has been filed shall either
discharge the lien or post sufficient security in the amount of the lien to
guaranty the removal of the lien.


34

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

19.      NON-LIABILITY OF LANDLORD
Tenant agrees to assume all risk of damage to its property, equipment and
fixtures occurring in or about the Leased Premises, whatever the cause of such
damage or casualty except if caused by the gross negligence or willful
misconduct of Landlord. Landlord shall not be liable for any damage or injury to
property or person caused by or resulting from steam, electricity, gas, water,
rain, ice or snow, or any leak or flow from or into any part of the Building, or
from any damage or injury resulting or arising from any other cause or happening
whatsoever (refer to Paragraph 8.4 (c) of this Lease) unless caused by the gross
negligence or willful misconduct of Landlord.  The Landlord shall not be
released from liability if Tenant, its employees, agents, or visitors is injured
outside the Leased Premises but within the Office Park through the gross
negligence or willful misconduct of the Landlord.


20.      RESERVATION OF EASEMENT
Landlord reserves the right, easement and privilege to enter on the Leased
Premises in order to install, at its own cost and expense and upon reasonable
written notice to Tenant (other than in an emergency) any utility lines and
services in connection therewith as may be required by the Landlord provided
such installation is performed by Landlord during business hours and does not
interfere with Tenant’s business operations.  Landlord shall indemnify and hold
Tenant harmless from and against all damages incurred by Tenant as a result of
Landlord’s exercise of its rights under this Section.  It is understood and
agreed that if such work as may be required by Landlord requires any interior
installation, or displaces any exterior paving or landscaping, the Landlord
shall at its own cost and expense, restore such items, to substantially the same
condition as they were before such work.


21.      STATEMENT OF ACCEPTANCE
Upon the delivery of the Leased Premises to the Tenant the Tenant covenants and
agrees that it will furnish to Landlord a statement which shall set forth the
Date of Commencement and the Date of Expiration of the Lease Term.


35

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

22.      FORCE MAJEURE
Except for the obligation of the Tenant to pay Rent, incuding Additional Rent,
the period of time during which the Landlord or Tenant is prevented from
performing any act required to be performed under this Lease by reason of fire,
catastrophe, strikes, lockouts, civil commotion, weather conditions, acts of
God, government prohibitions or preemptions or embargoes, inability to obtain
material or labor by reason of governmental regulations, the act or default of
the other party, or other events beyond the reasonable control of Landlord or
Tenant, as the case may be, shall be added to the time for performance of such
act.


23.      STATEMENT BY TENANT
Tenant and Landlord shall at any time and from time to time upon not less than
10 days' prior notice from the other execute, acknowledge and deliver to the
party requesting same, a statement in writing, certifying that this  Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), that it is not in default (or if claimed to be in default,
stating the amount and nature of the default) and specifying the dates to which
the  Rent and other charges have been paid in advance.


24.      CONDEMNATION
24.1    If (a) all of the Leased Premises are taken by a public authority having
the power of eminent domain by condemnation or conveyance in lieu of
condemnation, or (b) so much of the Leased Premises or Common Areas is so taken
and the remainder is insufficient in Landlord’s or Tenant’s opinion for the
reasonable operation of Tenant’s business,  then this Lease shall terminate as
of the date the condemning authority takes possession.  If this Lease is not
terminated, Landlord shall restore the Building and/or the Common Areas to a
condition as near as reasonably possible to the condition prior to the taking,
the Rent shall be abated for the period of time all or a part of the Leased
Premises is untenantable in proportion to the square foot area untenantable, and
this Lease shall be amended appropriately.  The compensation awarded for a
taking shall belong to Landlord.  Except for any relocation benefits or any
other benefits to which Tenant may be entitled, and which do not diminish
Landlord’s claim, Tenant hereby assigns all claims against the condemning
authority to Landlord, including, but not limited to, any claim relating to
Tenant’s leasehold estate.


36

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

25.      LANDLORD'S RIGHTS
25.1    The rights and remedies given to the Landlord in this Lease are
distinct, separate and cumulative remedies, and no one of them, whether or not
exercised by the Landlord, shall be deemed to be in exclusion of any of the
others.


25.2    In addition to any other legal remedies for violation or breach of this 
Lease by the Tenant or by anyone holding or claiming under the Tenant such
violation or breach shall be restrainable by injunction at the suit of the
Landlord.


25.3    No receipt of money by the Landlord from any receiver, trustee or
custodian or debtors in possession shall reinstate, or extend the term of this 
Lease or affect any notice theretofore given to the Tenant, or to any such
receiver, trustee, custodian or debtor in possession, or operate as a waiver or
estoppel of the right of the Landlord to recover possession of the Leased
Premises for any of the causes therein enumerated by any lawful remedy; and the
failure of the Landlord to enforce any covenant or condition by reason of its
breach by the Tenant shall not be deemed to void or affect the right of the
Landlord to enforce the same covenant or condition on the occasion of any
subsequent default or breach.


26.      QUIET ENJOYMENT
The Landlord covenants that the Tenant, on paying the Rent and performing the
covenants and conditions contained in this Lease, may peaceably and quietly
have, hold and enjoy the Leased Premises for the Lease term.


37

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

27.      SURRENDER OF PREMISES; HOLDOVER
On the last day, or earlier permitted termination of the Lease, Tenant shall
quit and surrender the Leased Premises in good and orderly condition and repair
(reasonable wear and tear, and damage by fire or other casualty excepted) and
shall deliver and surrender the Leased Premises to the Landlord peaceably,
together with all Tenant Improvements. All data and communication wiring located
within the walls or ceiling of the Leased Premises, whether installed by Tenant
or Landlord, shall be surrendered and Tenant shall take no action to impair the
then-existing condition thereof.  Landlord reserves the right, however, to
require the Tenant at its cost and expense to remove any Alterations installed
by the Tenant after the Commencement Date, and restore the Leased Premises to
its original state, normal wear and tear excepted, subject to the other
provisions of this Lease relating to Tenant Improvements and Alterations.  If
items are to be removed during the Term of the Lease or at the expiration of the
Lease, Tenant shall remove them in a manner reasonably acceptable to Landlord,
and must repair any damage caused by such removal. Prior to the expiration of
the Lease term the Tenant shall have the right to remove Tenant’s property
identified on Schedule 27 if so desired, from the Leased Premises and shall
repair all damage caused by such removal. Notwithstanding the foregoing, Tenant
shall not remove any electrical, mechanical, plumbing, HVAC systems or
components, or equipment that support any systems or improvements built into the
Leased Premises, including casework (cabinets installed to the floors and/or
walls), chemistry hoods ducted to exhaust and biological safety cabinets that
are ducted to exhaust and shall leave any such systems or improvements in good
working order less wear and tear. Tenant shall take no action to impair the
then-existing condition thereof. Tenant shall have the right to remove all of
its fixtures and equipment, provided any damages caused by such removal shall be
repaired by Tenant.  Prior to Tenant’s occupancy of the Leased Premises,
Landlord and Tenant will execute a mutually agreed-upon amendment to this
agreement setting forth a list of equipment servicing the Building which is not
related to the operation of Tenant’s business which Tenant shall not remove in
the Leased Premises after the end of the lease term and which will become
Landlord’s property.  Since systems and equipment will change over the Term,
Landlord and Tenant, no later than three months prior to the termination of the
Lease shall acting in good faith mutually agree upon the equipment and systems
servicing the Building that will remain with the Leased Premises or must be
removed by Tenant. All property not removed by Tenant shall be deemed abandoned
by Tenant, and Landlord reserves the right to remove and dispose such property
and charge the reasonable cost of such removal and disposal to the Tenant. If
the Leased Premises are not surrendered at the end of the Lease term, it shall
constitute a default under the Lease by Tenant, and in addition to any other
remedy available to Landlord, the Tenant shall be liable for 125% of the then
current Rent for the first two months or any portion thereof that Tenant remains
in the Leased Premises and for 200% for any month or portion of any month Tenant
remains in the Leased Premises thereafter.  These covenants shall survive the
termination of the Lease.


28.      INDEMNITY
Anything in this Lease to the contrary notwithstanding, and without limiting the
Tenant's obligation to provide insurance hereunder, the Tenant covenants and
agrees that it will indemnify, defend and save harmless the Landlord against and
from all liabilities, obligations, damages, penalties, claims, costs, charges
and expenses, including without limitation reasonable attorneys' fees, which may
be imposed upon or incurred by Landlord by reason of any of the following
occurring during the term of this Lease:


38

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

(a)      Any matter, cause or thing arising out of Tenant's use, occupancy,
control or management of the Leased Premises and any part thereof.


(b)      Any gross negligence on the part of the Tenant or any of its agents,
employees, licensees or invitees, arising in or about the Leased Premises.


(c)      Any failure on the part of Tenant to perform or comply with any of its
covenants, agreements, terms or conditions contained in this Lease.


The foregoing indemnity shall survive termination or expiration of the Lease.
Subject to the provisions of paragraph 19, the foregoing shall not require
indemnity by Tenant in the event of damage or injury occasioned by the
negligence or acts of commission or omission of the Landlord, its agents,
servants, or employees or to the extent of any damages covered by insurance
carried by Landlord.


Landlord shall promptly notify Tenant of any such claim asserted against it and
shall promptly send to Tenant copies of all papers or legal process served upon
it in connection with any action or proceeding brought against Landlord.


29.      BIND AND CONSTRUE CLAUSE
The terms, covenants and conditions of this Lease shall be binding upon, and
inure to the benefit of, each of the parties hereto and their respective heirs,
successors, and assigns.   If any one of the provisions of this Lease shall be
held to be invalid by a court of competent jurisdiction, such adjudication shall
not affect the validity or enforceability of the remaining portions of this
Lease.  The parties each acknowledge to the other that this Lease has been
drafted by both parties, after consultation with their respective attorneys, and
in the event of any dispute, the provisions are not to be interpreted against
either party as the drafter of the Lease.


30.      INCLUSIONS
The neuter gender when used herein, shall include all persons and corporations,
and words used in the singular shall include words in the plural where the text
of the instrument so requires.


39

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

31.      DEFINITION OF TERM "LANDLORD"
When the term "Landlord" is used in this Lease it shall be construed to mean and
include only the entity which is the owner of title to the building.  Upon the
transfer by the Landlord of the title, the Landlord shall advise the Tenant in
writing by certified mail, return receipt requested, of the name of the
Landlord's transferee.  In such event, the Landlord shall be automatically freed
and relieved from and after the date of such transfer of title of all personal
liability with respect to the performance of any of the covenants and
obligations on the part of the Landlord herein contained to be performed,
provided any such transfer and conveyance by the Landlord is expressly subject
to the assumption by the transferee of the obligations of the Landlord
hereunder.


32.      COVENANTS OF FURTHER ASSURANCES
If, in connection with obtaining financing for the improvements on the Leased
Premises, the mortgage lender shall request reasonable modifications in this 
Lease as a condition to such financing, Tenant will not unreasonably withhold,
delay or refuse its consent thereto, provided that such modifications do not in
Tenant's reasonable judgment increase the obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created or Tenant's
use and enjoyment of the Leased Premises.


33.      COVENANT AGAINST LIENS; WAIVER OF LANDLORD LIEN
Tenant agrees that it shall not encumber, or permit to be encumbered; the Leased
Premises or the fee thereof by any lien, charge or encumbrance, and Tenant shall
have no authority to mortgage or hypothecate this Lease in any way whatsoever. 
Any violation of this Paragraph shall be considered a breach of this Lease.
Tenant promptly shall pay for any labor, services, materials, supplies or
equipment furnished to Tenant in or about the Leased Premises.  Tenant shall
keep the Leased Premises and the Office Park free from any liens arising out of
any labor, services, materials, supplies or equipment furnished or alleged to
have been furnished to Tenant.  Tenant shall take all steps permitted by law in
order to avoid the imposition of any such lien.  Should any such lien or notice
of such lien be filed against the Leased Premises or the Office Park, Tenant
shall discharge the same by bonding or otherwise, within 15 business days after
Tenant has notice that the lien or claim is filed regardless of the validity of
such lien or claim.  Landlord hereby waives the right to any Landlord’s lien,
statutory or otherwise against any equipment, furniture and personal property
owned by Tenant (“Tenant’s Property”).  Upon request by Tenant, unless there is
an existing Event of Default, Landlord agrees to execute a separate agreement 
ackoweldging the waiver of its right to a Landlord’s lien against Tenant’s
Property.


40

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

34.      SUBORDINATION
This Lease shall be subject and subordinate at all times to the lien of any
mortgages or ground leases or other encumbrances now or hereafter placed on the
land, Building and Leased Premises without the necessity of any further
instrument or act on the part of Tenant to effectuate such subordination. 
However, Tenant agrees to execute such further documents evidencing the
subordination of the Lease to the lien of any mortgage or ground lease
reasonably acceptable to Tenant, as shall be desired by Landlord within 5
business days.  However, any mortgagee may at any time subordinate its mortgage
to this Lease, without Tenant’s consent, by giving written notice to Tenant, and
this Lease shall then be deemed prior to such mortgage without regard to their
respective dates of execution and delivery; provided that such subordination
shall not affect any mortgagee’s rights with respect to condemnation awards,
casualty insurance proceeds, intervening liens or any right which shall arise
between the recording of such mortgage and the execution of this Lease. Landlord
shall use reasonable efforts to cause any existing or future Lender with a lien
against the Leased Premises to enter into a written subordination,
non-disturbance and attornment agreement with Tenant on such lender’s standard
form, whereby such lender agrees that, for so long as Tenant shall not be in
default of its obligations hereunder, after the giving of required written
notice and the expiration of applicable cure periods, such lender shall not
disturb Tenant’s rights hereunder in the event of a foreclosure of its security
interest in the Building, land or Leased Premises on such lender’s standard
form.


41

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

35.      EXCULPATION OF LANDLORD
The word “Landlord” in this Lease includes the Landlord executing this Lease as
well as its successors and assigns, each of which shall have the same rights,
remedies, powers, authorities and privileges as it would have had it originally
signed this Lease as Landlord.  Any such person or entity, whether or not named
in this Lease, shall have no liability under this Lease after it ceases to hold
title to the Leased Premises except for obligations already accrued (and, as to
any unapplied portion of Tenant’s Security, Landlord shall be relieved of all
liability upon transfer of such portion to its successor in interest).  Tenant
shall look solely to Landlord’s successor in interest for the performance of the
covenants and obligations of the Landlord hereunder which subsequently accrue. 
Landlord shall not be deemed to be in default under this Lease unless Tenant
gives Landlord written notice specifying the default and Landlord fails to cure
the default within a reasonable period following Tenant’s notice.  In no event
shall Landlord be liable to Tenant for any loss of business or profits of Tenant
or for consequential, punitive or special damages of any kind.  Neither Landlord
nor any principal of Landlord nor any owner of the Office Park, whether
disclosed or undisclosed, shall have any personal liability with respect to any
of the provisions of this Lease or the Leased Premises; Tenant shall look solely
to the equity of Landlord in the Office Park for the satisfaction of any claim
by Tenant against Landlord and no deficiency judgment or other judgment for
money damages shall be entered by Tenant against Landlord.


36.      NET RENT
It is the intent of the Landlord and Tenant that this Lease shall yield, net to
Landlord, the Base Rent specified and all Additional Rent and charges in each
month during the term of the Lease, and that all costs, expenses and obligations
of every kind relating to the Leased Premises shall be paid by the Tenant,
unless expressly assumed by the Landlord.  Nothing in this Section is intended
to increase Tenant’s obligations as provided in the remainder of this Lease.


42

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

37.      SECURITY
Concurrent with its execution of this Lease, Tenant is depositing with Landlord
the sum of $287,000.00 by check for the Initial Premises, subject to collection,
as the security deposit under this Lease (the "Security").  Landlord shall
retain such amount as security for the faithful performance of all of the terms,
covenants, and conditions of this Lease.  Landlord shall in no event be
obligated to apply the Security to Rent in arrears or damages for Tenant's
default, although Landlord may so apply the Security, at its option.  Landlord's
right to bring a special proceeding to recover or otherwise obtain possession of
the Leased Premises for non-payment of Rent or for any other reason shall not in
any event be affected by reason of the fact that Landlord holds the Security. 
The Security, if not applied toward the payment of Rent in arrears or toward the
payment of damages suffered by Landlord by reason of Tenant's default, shall be
returned to Tenant without interest within thirty (30) days of the expiration of
the Lease, or when this Lease is terminated, but in no event shall the Security
be returned until Tenant has vacated the Leased Premises and delivered
possession thereof to Landlord in accordance with the terms and provisions of
this Lease, which shall be verified by a walk-through by Landlord within ten
(10) days after the Leased Premises has been vacated to confirm that the Leased
Premises are in the condition required to be at the expiration or termination of
the Term.  If Landlord repossesses the Leased Premises, because of Tenant's
default, Landlord may apply the Security to damages suffered to the date of such
repossession and may apply the Security to such damages as may be suffered or
shall accrue thereafter by reason of Tenant's default.  Except as otherwise
required by the Laws, Landlord shall not be obligated to keep the Security as a
separate fund and may commingle the Security with its own funds.  If Landlord
applies the Security in whole or in part against damages incurred by reason of
Tenant’s default, Tenant shall, upon demand by Landlord, deposit sufficient
funds to replenish the Security to the original amount required hereunder. 
Failure of Tenant to deposit such additional security within 30 days of
Landlord's demand therefore shall entitle Landlord to avail itself of the
remedies provided in this Lease for nonpayment of Rent by Tenant.


38.      BROKERAGE
The parties mutually represent to each other that Cushman and Wakefield of  New
Jersey LLC (the “Broker”) was the only broker involved in the introduction of
Tenant to the Landlord and the Leased Premises, negotiation of the Lease
Agreement, or consummation of the within transaction, that neither party dealt
with any other broker in connection with the Lease, and that neither party will
deal with any other broker in connection with this Lease in the future. 
Landlord shall pay all commissions or other fees due to the Broker in connection
with this Lease.  In the event that either party violates or is claimed by a
third party to have violated this representation, it shall indemnify, defend,
and hold the other party harmless from all claims and damages.


43

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

39.      LATE CHARGES
In addition to any other remedy, a late charge of 1 1/2% per month, retroactive
to the date Rent was due, shall be due and payable, without notice from
Landlord, on any portion of Rent or other charges not paid within 5 business
days of the due date.


40.      PRESS RELEASES
Landlord shall have the right to announce the execution of this Lease, and the
real estate brokers involved in such press releases as Landlord shall deem
advisable, provided that no press release shall identify the name of the
Tenant.   All press releases are subject to Tenant’s prior review and written
consent.


41.      WAIVER OF JURY TRIAL
Landlord and Tenant both irrevocably waive a trial by jury in any action or
proceeding between them or their successors or assigns arising out of this Lease
or any of its provisions, or Tenant's use or occupancy of the Leased Premises.


42.      LAWS OF NEW JERSEY
Without regard to principles of conflicts of laws, the validity, interpretation,
performance and enforcement of this Lease shall be governed by and construed in
accordance with the laws of the State of New Jersey. The sole and exclusive
venue for any dispute between the parties shall be in Middlesex County, New
Jersey.


43.      RENEWAL
Provided the Tenant is not in default hereunder, it has the right to renew the
Lease two, five-year periods, to commence at the end of the initial or renewed
term of this Lease.  The renewal shall be upon the same terms and conditions as
contained in this Lease, including the Rent Escalation.  The option of the
Tenant to renew this Lease is expressly conditioned upon the Tenant delivering
to the Landlord a notice, in writing, by overnight delivery or certified mail,
return receipt requested at least nine months prior to the date fixed for
termination of the original Lease term or renewal term, as appropiate.


44

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

44.      TERMINATION OF EXISTING LEASE.
The Parties acknowledge that the Leased Premises is currently leased to a tenant
(“Existing Lease”) and Landlord is in the process of entering into a termination
agreement with the existing Tenant to terminate the Existing Lease. 
Notwithstanding the provisions of Section 37, Tenant shall only be required to
post Security in the amount of $100,000 until Landlord sends notice to Tenant
that the Exising Lease has been terminated. The remainder of the Security shall
be forwarded to Landlord within five (5) business days after Tenant’s receipt of
notice from Landlord that the Existing Lease has been terminated.  If Landlord
has not provided notice to Tenant by September 10, 2018 that the Existing Lease
has been terminated, then thereafter, Tenant shall have the right to terminate
this Lease.  If Tenant does not elect to terminate the Lease, then the Plans
Delivery Date shall be extended one day for each day after September 10, 2018
until Tenant receives notice that the Existing Lease has been terminated.  If
the Existing Lease has not been terminated by November 1, 2018 (“Outside
Termination Date”), then Landlord shall have the right to terminate the Lease. 
Landlord represents and warrants that prior to the Outside Termination Date, it
shall not show the Premises to any other potential tenant or any broker or
negotiate a lease for any portion of the Leased Premises with another potential
tenant (“Landlord Covenant”).  If Landlord violates  the Landlord Covenant then
Tenant shall be entitled to damages in the amount of $500,000.  If the Lease is
terminated by either party pursuant to this Section 44, then the Security paid
to Lessor shall be refunded to Tenant.


45.      TENANT REPRESENTATION
Tenant represents, warrants and covenants that neither Tenant nor any of its
officers or directors (i) is listed on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Asset Control,
Department of the Treasury ("OFAC") and all applicable provisions of Title III
of the USA Patriot Act or any other publicly available list of terrorists,
terrorist organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority; (ii) is listed on the List of Terrorists and List of
Disbarred parties maintained by the United State Department of State; or (iii)
has been convicted, indicted, arraigned, pleaded no contest or been custodially
detained on charges involving money laundering or predicate crimes to money
laundering, drug trafficking, terrorist-related activities or other crimes or in
connection with the Bank Secrecy Act.


45

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

46.      LANDLORD INDEMNIFICATION.
Landlord hereby indemnifies, and shall pay, protect and hold Tenant harmless
from and against all liabilities, losses, claims, demands, costs, expenses
(including attorneys’ fees and expenses) and judgments of any nature, (except to
the extent Tenant is compensated by insurance maintained by Tenant or Landlord
under this Lease and except for such of the foregoing as arising from the
negligence or willful misconduct of Tenant, its agents, servants or employees),
arising, or alleged to arise, from or in connection with (i) any violation of
any Legal Requirement or requirements of any insurance company insuring the
Leased Premises, (ii) performance of any labor or services by Landlord or the
furnishing of any materials or other property in respect of the Building by
Landlord, (iii)  any breach or default in the performance of any obligation on
Landlord’s part to be performed under the terms of this Lease, and (iv) any act
or omission of Landlord, or any officer, agent or employee.  Landlord shall, at
its sole cost and expense, defend any action, suit or proceeding brought against
Tenant by reason of any such occurrence with independent counsel selected by
Landlord and reasonably acceptable to Tenant.  The obligations of Landlord under
this Section 46 will survive the expiration or earlier termination of this
Lease.


46

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

IN WITNESS WHEREOF, the parties hereto have executed this document on the date
first above written.


Date:
August 14, 2018
 
By:
/s/ A. Joseph Stern
         
Landlord
 
Date:
August 14, 2018
 
By:
/s/ Guarav D. Shah
         
Tenant
 



47

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

EXHIBIT A


SITE PLAN OF PROPERTY


[image00001.jpg]


48

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

EXHIBIT B


FLOOR PLAN OF LEASED PREMISES


[image1.jpg]


49

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

[image2.jpg]


50

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

[image3.jpg]


51

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

SCHEDULE 3.1


* * *


52

--------------------------------------------------------------------------------

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “* * *” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

Schedule 27


* * *



53

--------------------------------------------------------------------------------